 



EXHIBIT 10.2
CMD 103A (2/02)
Base Years
OFFICE LEASE
WITH
HEALTHCALC.NET, INC.

     
SUITE:
  199  
BUILDING:
  PARKWAY COMMONS  
CITY:
  PLANO

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1: BASIC PROVISIONS
    1  
ARTICLE 2: TERM AND COMMENCEMENT
    2  
ARTICLE 3: BASE RENT AND ADDITIONAL RENT
    4  
ARTICLE 4: CONDITION OF PREMISES
    7  
ARTICLE 5: QUIET ENJOYMENT
    7  
ARTICLE 6: UTILITIES AND SERVICES
    7  
ARTICLE 7: USE, COMPLIANCE WITH LAWS, AND RULES
    9  
ARTICLE 8: MAINTENANCE AND REPAIRS
    10  
ARTICLE 9: ALTERATIONS AND LIENS
    11  
ARTICLE 10: INSURANCE, SUBROGATION, AND WAIVER OF CLAIMS
    13  
ARTICLE 11: CASUALTY DAMAGE
    14  
ARTICLE 12: CONDEMNATION
    15  
ARTICLE 13: ASSIGNMENT AND SUBLETTING
    15  
ARTICLE 14: PERSONAL PROPERTY, RENT AND OTHER TAXES
    18  
ARTICLE 15: LANDLORD’S REMEDIES
    19  
ARTICLE 16: SECURITY DEPOSIT
    22  
ARTICLE 17: ATTORNEYS’ FEES, JURY TRIAL AND VENUE
    23  
ARTICLE 18: SUBORDINATION, ATTORNMENT AND LENDER PROTECTION
    23  
ARTICLE 19: ESTOPPEL CERTIFICATES
    24  
ARTICLE 20: RIGHTS RESERVED BY LANDLORD
    25  
ARTICLE 21: LANDLORD’S RIGHT TO CURE
    26  
ARTICLE 22: INDEMNIFICATION
    27  
ARTICLE 23: RETURN OF POSSESSION
    27  
ARTICLE 24: HOLDING OVER
    28  
ARTICLE 25: NOTICES
    28  
ARTICLE 26: REAL ESTATE BROKERS
    29  
ARTICLE 27: NO WAIVER
    29  
ARTICLE 28: TELECOMMUNICATION LINES
    29  
ARTICLE 29: HAZARDOUS MATERIALS
    31  
ARTICLE 30: DEFINITIONS
    32  
ARTICLE 31: OFFER
    37  
ARTICLE 32: MISCELLANEOUS
    37  
ARTICLE 33: ENTIRE AGREEMENT
    39  
 
       

EXHIBITS   Listed in Article 1.P

i



--------------------------------------------------------------------------------



 



OFFICE LEASE
          THIS OFFICE LEASE (“Lease”) is made and entered into as of the 29th
day of September, 2003, by and between CMD REALTY INVESTMENT FUND II, L.P.
(“Landlord”), an Illinois limited partnership, and HEALTHCALC.NET, INC.
(“Tenant”), a Texas corporation.
ARTICLE 1: BASIC PROVISIONS
          This Article contains the basic lease provisions between Landlord and
Tenant.

     
A. Building:
  Parkway Commons, located at 5068 West Plano Parkway, Plano, Texas (the
“Property”, as further described in Article 30).
 
   
B. Premises:
  Suite 199 located on the first floor of the Building as outlined or hatched on
Exhibit A hereto.
 
   
C. Commencement Date:
  December 1, 2003, subject to Articles 2 and 4.
 
   
D. Expiration Date:
  December 31, 2006, subject to Articles 2 and 4.
 
   
E. Rentable Area:
  The rentable area of the Premises shall be deemed to be 2,038 square feet, and
the rentable area of the Property shall be deemed to be 100,810 square feet, for
purposes of this Lease, subject to Article 30.
 
   
F. Tenant’s Share:
  Two and 022/1,000 percent (2.022%), subject to Articles 3 and 30.
 
   
G. Base Rent:
  Tenant shall pay monthly Base Rent pursuant to the following schedule and as
described in Article 3:

          Period   Monthly Base Rent
Commencement Date — Expiration Date
  $ 2,887.17  

     
 
  Notwithstanding anything to the contrary herein, as a concession to enter this
Lease and provided Tenant is not then in Default, Tenant’s obligations for Base
Rent shall be abated for one (1) month commencing on the Commencement Date
(except if the Commencement Date does not occur on the first day of a calendar
month, the abatement period shall be thirty (30) days).
 
   
H. Additional Rent:
  Tenant shall pay Tenant’s Share of Taxes and Expenses in excess of the amounts
respectively for 2004 (“Base Tax Year”) and 2004 (“Base Expense Year”), as
further described in Article 3.

1



--------------------------------------------------------------------------------



 



     
I. Permitted Use:
  General offices, subject to Article 7.
 
   
J. Security Deposit:
  $2,887.17, subject to Article 16.
 
   
K. Broker (if any):
  Transwestern Commercial Services, subject to Article 26.
 
   
L. Guarantor(s):
                                                              , who has/have
concurrently herewith signed the Guaranty attached hereto.
 
    M. Landlord’s Notice Address (subject to Article 25):
 
   
 
  c/o CMD Realty Investors, L P., Suite 150, 14900 Landmark Blvd., Dallas, Texas
75254, Attn.: Regional Manager, with copies c/o CMD Realty Investors, L.P., 227
West Monroe Street, Suite 3900, Chicago, Illinois 60606, Attn.: General Counsel
and Attn.: Asset Manager.
 
    N. Tenant’s Notice Address (subject to Article 25):
 
   
 
  Until the Commencement Date: Healthcalc.net, Inc., 16522 Westgrove Drive,
Addison, Texas 75001, Attn.: Peter A. Egan, President
 
   
 
  On the Commencement Date: Healthcalc.net, Inc., 5068 West Plano Parkway,
Suite 199, Plano, Texas, Attn.: Peter A. Egan, President
 
   
O. Rent Payments:
  Rent shall be paid to Landlord c/o Bank One, P.O. Box 73313, Chicago, Illinois
60673-7313, or such other parties and addresses as to which Landlord shall
provide advance notice.
 
   
P. Exhibits:
  This Lease includes, and incorporates by this reference:
 
   
 
  Exhibit A: Premises
 
  Exhibit B: Rules
 
  Exhibit C: Work Letter

The provisions above shall be interpreted and applied in accordance with the
other provisions of this Lease. The terms of this Article, and the terms defined
in Article 30 and other Articles, shall have the meanings specified therefor
when used as capitalized terms in other provisions of this Lease or related
documentation (except as expressly provided to the contrary therein).
ARTICLE 2: TERM AND COMMENCEMENT
          A. Term. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the Premises for the Term, subject to the other provisions of this
Lease. The term (“Term”) of

2



--------------------------------------------------------------------------------



 



this Lease shall commence on the Commencement Date and end on the Expiration
Date set forth in Article 1, unless sooner terminated as provided in this Lease,
subject to adjustment as provided below and the other provisions of this Lease.
          B. Early Access and Commencement. Landlord shall cooperate to provide
three (3) weeks of early access for Tenant to install cabling and/or furniture
while Landlord is completing Landlord’s Work as further described in Article 4
and the Work Letter attached as Exhibit C hereto, provided the parties shall
reasonably coordinate their activities so Tenant’s early access does not delay
Landlord’s Work. During any period that Tenant shall be permitted to enter the
Premises prior to the Commencement Date other than to occupy the same for
business purposes (e.g., to install cabling and/or furniture), Tenant shall
comply with all provisions of this Lease, except those requiring the payment of
Rent. The Commencement Date, Rent and Tenant’s other obligations shall only be
advanced to such earlier date as Tenant actually commences occupying the
Premises for business purposes. If such event occurs in a portion of the
Premises, the Commencement Date, Rent and Tenant’s other obligations shall be so
advanced and fairly prorated based on the rentable square footage of the area
used by Tenant.
          C. Commencement Delays. Subject to Article 4, the Commencement Date,
Rent and Tenant’s other obligations shall be postponed to the extent Tenant is
not reasonably able to occupy the Premises because Landlord fails, by the
Commencement Date set forth in Article 1, to: (i) deliver possession of the
Premises, and (ii) substantially complete any improvements to the Premises
required to be performed by Landlord under this Lease; except to the extent that
Tenant, its space planners, architects, contractors, agents or employees cause
such failure. If such failure occurs with respect to a portion of the Premises,
the Commencement Date, Rent and Tenant’s other obligations shall be so postponed
with respect to such portion (and fairly prorated based on the rentable square
footage involved). If the Commencement Date is postponed pursuant to the
foregoing provisions for a ninety (90) day initial grace period, Tenant shall
have the right to terminate this Lease by notice to Landlord given within ten
(10) days thereafter, subject to Landlord’s right to cure as provided in
Article 21. Any such delay in the Commencement Date shall not subject Landlord
to liability for loss or damage resulting therefrom, and Tenant’s sole recourse
with respect thereto shall be the postponement of Rent and other obligations and
right to terminate this Lease described herein.
          D. Adjustments and Confirmation. If the Commencement Date is advanced
to an earlier date as provided above, the Expiration Date shall not be changed.
If the Commencement Date is postponed as provided above, the Expiration Date
shall be extended by the same length of time if Landlord so elects by notice to
Tenant. If the adjusted Expiration Date occurs other than on the last day of a
calendar month, Landlord may further elect by such notice to extend the Term so
that the Expiration Date is the last day of such calendar month. Landlord and
Tenant shall execute a confirmation of any dates as adjusted herein in such form
as Landlord may reasonably request; any failure to respond within thirty
(30) days after Landlord provides such written confirmation shall be deemed an
acceptance of the dates set forth in Landlord’s confirmation. If Tenant
disagrees with Landlord’s adjustment of such dates, Tenant shall pay Rent and
perform all other obligations commencing and ending on the dates determined by
Landlord, subject to refund or credit when the matter is resolved.

3



--------------------------------------------------------------------------------



 



ARTICLE 3: BASE RENT AND ADDITIONAL RENT
          A. Base Rent. Tenant shall pay Landlord the monthly Base Rent set
forth in Article 1 in advance on or before the first day of each calendar month
during the Term; provided, Tenant shall pay Base Rent for the first full
calendar month for which Base Rent shall be due (and any initial partial month)
when Tenant executes this Lease.
          B. Taxes and Expenses. Tenant shall pay Landlord Tenant’s Share of
Taxes and Expenses in excess of the amounts of Taxes and Expenses respectively
for the Base Tax Year and Base Expense Year in the manner described below. The
foregoing capitalized terms shall have the meanings specified therefor in
Articles 1 and 30.
          C. Payments.
          (i) Landlord may reasonably estimate in advance the amounts Tenant
shall owe for Taxes and Expenses for any full or partial calendar year of the
Term. Tenant shall pay such estimated amounts, on a monthly basis, on or before
the first day of each calendar month, together with Tenant’s payment of Base
Rent. Landlord may reasonably adjust such estimate from time to time.
          (ii) Within 120 days after the end of each calendar year, or as soon
thereafter as practicable, Landlord shall provide a statement (the “Statement”)
showing: (a) the amount of actual Taxes and Expenses for such calendar year,
with a listing of amounts for major categories of Expenses, (b) any amount paid
by Tenant towards Taxes and Expenses during such calendar year on an estimated
basis, and (c) any revised estimate of Tenant’s obligations for Taxes and
Expenses for the current year.
          (iii) If the Statement shows that Tenant’s estimated payments were
less than Tenant’s actual obligations for Taxes and Expenses for such year,
Tenant shall pay the difference within thirty (30) days after Landlord delivers
the Statement. If the Statement shows that Tenant’s estimated payments exceeded
Tenant’s actual obligations for Taxes and Expenses, Landlord shall credit the
difference against the payment of Rent next due. However, if the Term shall have
expired and no further Rent shall be due, Landlord shall provide a prompt refund
of such difference with the final Statement for such year.
          (iv) If the Statement shows a further increase in Tenant’s estimated
payments for the current calendar year, Tenant shall: (a) thereafter pay the new
estimated amount until Landlord further revises such estimated amount, and
(b) pay the difference between the new and former estimates for the period from
January 1 of the current calendar year through the month in which the Statement
is sent within thirty (30) days after Landlord delivers the Statement.
          (v) In lieu of providing one Statement covering both Taxes and
Expenses, Landlord may provide separate statements. So long as Tenant’s
obligations hereunder are not materially adversely affected thereby, Landlord
reserves the right to reasonably change, from time to time, the manner or timing
of Tenant’s payments for Taxes and Expenses.

4



--------------------------------------------------------------------------------



 



          D. Tax Refunds, Protest Costs, Fiscal Years and Special Assessments.
Landlord shall each year: (i) credit against Taxes any refunds received during
such year, whether or not for a prior year, (ii) include in Taxes any additional
amount paid during such year involving an adjustment to Taxes for a prior year
due to supplemental assessment or other reason, (iii) for Taxes payable in
installments over more than one year, include only the minimum amounts payable
each year and any interest thereon, and (iv) include, in either Taxes or
Expenses, any reasonable fees for attorneys, consultants and experts, and other
costs paid during such year in attempting to protest, appeal or otherwise seek
to reduce or minimize Taxes, whether or not successful. Notwithstanding anything
to the contrary contained in this Lease, if any taxing authority, at any time,
uses a fiscal year other than a current calendar year, Landlord may elect to
require payments by Tenant based on: (a) amounts paid or payable during each
calendar year without regard to such fiscal years, or (b) amounts paid or
payable for or during each fiscal tax year.
          E. Grossing Up and Tenant’s Share Adjustments. In order to allocate
variable Expenses (i.e. those items that vary based on occupancy levels, such as
janitorial and utility costs) among those parties who are leasing space when the
Property is not fully occupied during all or a portion of any calendar year,
Landlord may reasonably determine the amount of such variable Expenses that
would have been paid had the Property been fully occupied, and the amount so
determined shall be deemed to have been the amount of variable Expenses for such
year (rather than adjusting Tenant’s Share by subtracting vacant space from the
denominator). If Landlord does so in computing Expenses for any subsequent year,
Landlord shall make a similar adjustment to Expenses for the Base Expense Year
in such computation. Similarly, if Landlord is not furnishing any particular
utility or service to a tenant during any period (the cost of which, if
performed by Landlord, would be included in Expenses), Landlord may for such
period: (i) exclude the rentable area of such tenant from the rentable area of
the Property in computing Tenant’s Share of the component of Expenses for such
utility or service, or (ii) adjust Expenses to reflect the additional amount
that would reasonably have been incurred had Landlord furnished such utility or
service to such tenant (rather than adjusting Tenant’s Share). “Tenant’s Share”
shall be subject to other adjustments as provided in the definition thereof in
Article 30 below.
          F. Prorations; Payments After Term Ends. If the Term commences on a
day other than the first day of a calendar month or ends on a day other than the
last day of a calendar month, the Base Rent and any other amounts payable on a
monthly basis shall be prorated on a per diem basis for such partial calendar
months. If the Base Rent is scheduled to increase under Article 1 other than on
the first day of a calendar month, the amount for such month shall be prorated
on a per diem basis to reflect the number of days of such month at the then
current and increased rates, respectively. If the Term commences other than on
January 1, or ends other than on December 31, Tenant’s obligations to pay
amounts towards Taxes and Expenses for such first or final calendar years shall
be prorated on a per diem basis to reflect the portion of such years included in
the Term. Tenant’s obligations to pay Taxes and Expenses (or any other amounts)
accruing during, or relating to, the period prior to expiration or earlier
termination of this Lease, shall survive such expiration or termination.

5



--------------------------------------------------------------------------------



 



          G. Landlord’s Accounting Practices and Records. Landlord shall
maintain records respecting Taxes and Expenses and determine the same. In
accordance with sound accounting and management practices consistently applied
in accordance with this Lease. Tenant’s employees (or any certified public
accounting firm acting for Tenant on a non-contingent fee basis) shall have the
right to review such records by sending notice to Landlord no later than thirty
(30) days following the furnishing of the Statement specifying such records as
Tenant reasonably desires to review. Such review shall be subject to the
continuing condition that Tenant not be in Default, and subject to reasonable
scheduling by Landlord during normal business hours at the place or places where
such records are normally kept. No later than thirty (30) days after Landlord
makes such records available for review, Tenant shall send Landlord notice
specifying any exceptions that Tenant takes to matters included in such
Statement, Tenant’s detailed reasons for each exception which support a
conclusion that such exception properly identifies an error in such Statement,
and a complete copy of the review report. Such Statement shall be considered
final and binding on Tenant, except as to matters to which exception is taken
after review of Landlord’s records in the foregoing manner and within the
foregoing times. The foregoing times for sending Tenant’s notices hereunder are
critical to Landlord’s budgeting process, and are therefore of the essence of
this Paragraph. If Tenant takes timely exception as provided herein, Landlord
may seek certification from an independent certified public accountant or
financial consultant (who shall be subject to Tenant’s reasonable approval) as
to the proper amount of Taxes and Expenses or the items as to which Tenant has
taken exception. In such case: (i) such certification shall be considered final
and binding on both parties (except as to additional amounts not then known or
omitted by error), and (ii) Tenant shall pay Landlord for the cost of such
certification, unless it shows that Taxes and Expenses were overstated by a net
amount of five percent (5%) or more. Pending review of such records and
resolution of any exceptions, Tenant shall pay Tenant’s Share of Taxes and
Expenses in the amounts shown on such Statement, subject to credit, refund or
additional payment after any such exceptions are resolved.
          H. Base Year Adjustments. If Taxes for the Base Tax Year are reduced
as a result of protest or otherwise, Landlord may use the final reduced amount
of Taxes for the Base Tax Year to compute Tenant’s obligations for increases in
Taxes during the Term. In such case, Tenant shall pay Landlord, within thirty
(30) days after notice, any additional amount of Taxes required by such
computation for any period that has theretofore occurred during the Term
following the Base Tax Year. Landlord may exclude from Base Year Expenses any
non-recurring items, including market-wide extraordinary items or increases,
e.g. utility price spikes or surcharges due to war, terrorism, boycotts, or
brown-outs, and the amortization of capital expenditures otherwise permitted
under Article 30 (provided amortization of capital expenditures shall only be
included in subsequent year Expenses to the extent permitted under Article 30).
If Landlord eliminates from any subsequent year Expenses a recurring category of
Expenses previously included in Base Year Expenses, Landlord may subtract such
category from Base Year Expenses commencing with such subsequent year.
          I. General Payment Matters. Base Rent Taxes, Expenses and any other
amounts which Tenant is or becomes obligated to pay Landlord under this Lease or
other agreement entered in connection herewith are sometimes herein referred to
collectively as “Rent,” and all remedies applicable to the non-payment of rent
shall be applicable thereto. Tenant shall pay

6



--------------------------------------------------------------------------------



 



Rent in good funds and legal tender of the United States of America, together
with any applicable sales tax or other taxes on Rent as further described in
Article 14. Tenant shall pay Rent without any deduction, recoupment, set-off or
counterclaim, and without relief from any valuation or appraisement laws, except
as may be expressly provided in this Lease. No delay by Landlord in providing
the Statement (or separate statements) shall be deemed a default by Landlord or
a waiver of Landlord’s right to require payment of Tenant’s obligations for
actual or estimated Taxes or Expenses. In no event shall a decrease in Taxes or
Expenses serve to decrease Base Rent. Landlord may apply payments received from
Tenant to any obligations of Tenant then accrued, without regard to such
obligations as may be designated by Tenant.
ARTICLE 4: CONDITION OF PREMISES
          Tenant has inspected, or had an opportunity to inspect, the Premises
(and portions of the Property, Systems and Equipment providing access to or
serving the Premises), and agrees to accept the same “as is” without any
agreements, representations, understandings or obligations on the part of
Landlord to perform any alterations, repairs or improvements, except as may be
expressly provided under this Lease. With respect to the Work that Landlord
shall perform under the Work Letter attached as Exhibit C, hereto: (i) Landlord
shall use diligent, good faith efforts to substantially complete such Work to an
extent that Tenant can reasonably occupy the Premises by the Commencement Date
set forth in Article 1, subject to Article 2 and the other provisions of this
Lease, (ii) Tenant shall use diligent, good faith efforts to cooperate, and to
cause its space planners, architects, contractors, agents and employees to
cooperate, diligently and in good faith with Landlord and any space planners,
architects, contractors or other parties designated by Landlord, so that such
Work can be planned, permits can be obtained, and the Work can be substantially
completed by the Commencement Date set forth in Article 1, and (iii) the
Commencement Date, Rent and Tenant’s other obligations shall be subject to
adjustment as described in Article 2. In the event of any dispute as to whether
such Work has been substantially completed, Landlord may refer the matter to a
licensed architect (subject to Tenant’s reasonable approval), whose professional
good faith decision shall be final and binding on the parties.
ARTICLE 5: QUIET ENJOYMENT
          Landlord agrees that, if Tenant timely pays the Rent and performs the
terms and provisions hereunder, Tenant shall hold the Premises during the Term
free of lawful claims by any party acting by or through Landlord, subject to all
other terms and provisions of this Lease.
ARTICLE 6: UTILITIES AND SERVICES
          A. Standard Landlord Utilities and Services. Landlord shall provide
the following utilities and services (the cost of which shall be included in
Expenses):
          (i) Heat and air-conditioning to provide a temperature consistent with
comparable office buildings in the vicinity, in Landlord’s reasonable opinion
and in accordance with applicable Law, for reasonable occupancy of the Premises
as offices during Building Hours (as defined in Article 30).

7



--------------------------------------------------------------------------------



 



          (ii) Water from city mains for drinking, lavatory and toilet purposes,
at those points of supply provided for nonexclusive general use of tenants at
the Property, or points of supply in the Premises already existing or installed
by or with Landlord’s written consent for such purposes.
          (iii) Cleaning and trash removal in and about the Premises comparable
to that provided as a standard service by landlords for office space in
comparable office buildings in the vicinity.
          (iv) Passenger elevator service at all times (if the Property has such
equipment serving the Premises), and freight elevator service (if the Property
has such equipment serving the Premises, and subject to reasonable scheduling by
Landlord), in common with Landlord and other parties.
          (v) Electricity for building-standard overhead office lighting
fixtures, and equipment and accessories customary for offices, where: (a) Tenant
uses an amount of electricity that is generally consistent with average office
use at comparable office buildings in the vicinity, as reasonably determined by
Landlord, (b) the Systems and Equipment are suitable, and the safe and lawful
capacity thereof is not exceeded, and (c) sufficient capacity remains for other
tenants, as reasonably determined by Landlord. Landlord represents that, to its
actual knowledge, the Systems and Equipment are suitable, safe and have adequate
capacity for such average office use.
          B. Additional Utilities and Services. Landlord shall seek to provide
such extra utilities or services as Tenant may from time to time request, if the
same are reasonable and feasible for Landlord to provide and do not involve
modifications or additions to the Property or existing Systems and Equipment,
and if Landlord shall receive Tenant’s request within a reasonable period prior
to the time such extra utilities or services are required. Landlord may comply
with written or oral requests by any officer or employee of Tenant, unless
Tenant shall notify Landlord of, or Landlord shall request, the names of
authorized individuals (up to 3 for each floor on which the Premises are
located) and procedures for written requests. Tenant shall pay, for any extra
utilities or services, such standard charges as Landlord shall from time to time
establish, Landlord’s out-of-pocket costs for architects, engineers, consultants
and other parties relating to such extra utilities or services, and a fee equal
to fifteen percent (15%) of such costs (provided, Landlord’s standard overtime
HVAC charges shall not require an additional such percentage thereon). All
payments for such extra utilities or services shall be due at the same time as
the installment of Base Rent with which the same are billed, or if billed
separately, shall be due within thirty (30) days after such billing. Landlord
shall not be responsible for inadequate air-conditioning or ventilation whenever
the use or occupancy of the Premises exceeds the normal capacity or design loads
of, affects the temperature or humidity otherwise maintained by, or otherwise
adversely affects the operation of, the Systems and Equipment for the Property,
whether due to items of equipment or machinery generating heat, above-normal
concentrations of personnel or equipment, or alterations to the Premises made by
or through Tenant without balancing the air or installing supplemental HVAC
equipment. In any such case, with at least thirty (30) days advance notice to
Tenant, Landlord may: (i) elect to balance the air and/or

8



--------------------------------------------------------------------------------



 



install, operate, maintain and replace such supplemental HVAC equipment during
the Term, at Tenant’s reasonable expense, as an extra utility or service, or
(ii) require that Tenant arrange for the same as Work under Article 9.
Notwithstanding the foregoing to the contrary, in lieu of charging separately
for additional utilities and services, Landlord may reasonably elect from time
to time to expand the amounts of services and utilities available without
separate charge, in which case the costs thereof shall be included in Expenses.
          C. Monitoring. If Landlord in good faith believes that Tenant may be
exceeding the standard utilities provided under Paragraph A above, then Landlord
may install and operate meters, submeters or any other reasonable system for
monitoring or estimating any services or utilities used by Tenant in excess of
those required to be provided by Landlord under this Article (including a system
for Landlord’s engineer to reasonably estimate any such excess usage). If such
system indicates such excess services or utilities, Tenant shall pay Landlord’s
charges and fees as described in Paragraph B above for installing and operating
such system and any supplementary air-conditioning, ventilation, heat,
electrical or other systems or equipment (or adjustments or modifications to the
existing Systems and Equipment) which Landlord may make, and Landlord’s charges
for such excess services or utilities used by Tenant; provided, Landlord shall
first give Tenant at least thirty (30) days notice of Landlord’s determination
that such excess use is occurring and a description of Landlord’s proposed
installation of such system and equipment and estimated costs thereof, and shall
afford Tenant a reasonable opportunity to discontinue the excess use within such
thirty (30) days before Landlord installs such system and equipment.
          D. Interruptions and Changes. Landlord shall have no liability for
interruptions, variations, shortages, failures, changes in quality, quantity,
character or availability of any utilities or services caused by repairs,
maintenance, replacements, alterations (including any freon retrofit work),
labor controversies, accidents, inability to obtain services, utilities or
supplies, governmental or utility company acts or omissions, requirements,
guidelines or requests, or other causes beyond Landlord’s reasonable control (or
under any circumstances with respect to utilities or services not required to be
provided by Landlord hereunder). Under no circumstances whatsoever shall any of
the foregoing be deemed an eviction or disturbance of Tenant’s use and
possession of the Premises or any part thereof, serve to abate Rent, or relieve
Tenant from performance of Tenant’s obligations under this Lease. However, in
any such event after receiving notice, Landlord shall use commercially
reasonable efforts to restore such utilities or services required to be provided
hereunder to reasonable levels.
ARTICLE 7: USE, COMPLIANCE WITH LAWS, AND RULES
          A. Use of Premises. Tenant shall use the Premises only for the
permitted use identified in Article 1, and no other purpose whatsoever, subject
to the other provisions of this Article and this Lease. Unless expressly
permitted in Article 1, Tenant shall not use or permit the Premises to be used
as a: (i) medical, dental, psychology, psychiatry or science office or
laboratory, (ii) telemarketing “boiler-room,” or call center operation, (iii)
“executive suite” or “legal suite” multi-party shared offices operation,
(iv) travel agency or reservation center, (v) retail real estate brokerage,
retail stock brokerage, or retail bank or financial institution, (vi)
computerized vehicle sales, loan or “finder” service, (vii) social-welfare
office or governmental,

9



--------------------------------------------------------------------------------



 



quasi-governmental, trade association or union office or activities,
(viii) employment placement, recruiting or clerical support agency, (ix) radio
or television studio or broadcasting or recording facility, or (x) school,
educational facility or training center (except for training that is minor and
ancillary to general office use and does not require parking in excess of code
requirements for general office use).
          B. Compliance With Laws. Tenant shall comply with all Laws relating to
the Premises and Tenant’s use of the Premises and Property, and shall promptly
reimburse Landlord for any expenses Landlord incurs for work or other matters
relating to areas outside of the Premises in order to comply with Laws as a
result of Tenant’s use of the Premises or Property; provided, Tenant shall not
be required by this provision to perform structural improvements to the Premises
that involve a significant capital expenditure and will result in a benefit to
Landlord extending beyond the Term, as it may be extended, unless required by a
Law pertaining to: (i) Tenant’s particular use of the Premises (as opposed to a
Law that applies to office tenants in general), (ii) Work performed by or for
Tenant or any Transferee (i.e. excluding any improvements or work that Landlord
is required to perform under this Lease), or (iii) other acts or omissions of
Tenant or any Transferee.
          C. Rules. Tenant shall comply with the Rules set forth in Exhibit B
attached hereto (the “Rules”). Landlord shall have the right, by notice to
Tenant, to reasonably amend such Rules and supplement the same with other
reasonable Rules relating to the Property, or the promotion of safety, care,
efficiency, cleanliness or good order therein. Although Landlord shall not
discriminate against Tenant in the enforcement of the Rules, nothing herein
shall be construed to give Tenant or any other Person any claim, demand or cause
of action against Landlord arising out of the violation of Laws or the Rules by
any other tenant or visitor of the Property, or out of the enforcement,
modification or waiver of the Rules by Landlord in any particular instance.
          D. Other Requirements. So long as Tenant receives written notification
of the applicable requirements, Tenant shall not use or permit the Premises or
Property to be used in a way that will: (i) violate the requirements of
Landlord’s insurers, the American Insurance Association, or any board of
underwriters, (ii) cause a cancellation of Landlord’s policies, impair the
insurability of the Property, or increase Landlord’s premiums (any such increase
shall be paid by Tenant without such payment being deemed permission to continue
such activity or a waiver of any other remedies of Landlord), or (iii) violate
the requirements of any Lenders, the certificates of occupancy issued for the
Premises or the Property, or any other requirements, covenants, conditions or
restrictions affecting the Property at any time (provided none of the foregoing
shall prohibit normal office use of the Premises in compliance with this Lease).
ARTICLE 8: MAINTENANCE AND REPAIRS
          Except for customary cleaning and trash removal provided by Landlord
under Article 6, and casualty damage to be repaired by Landlord under
Article 11, Tenant shall keep and maintain (or cause to be kept and maintained)
the Premises in good and sanitary condition, working order and repair, in
compliance with all applicable Laws as described in Article 7, and as required
under other provisions of this Lease, including the Rules (including any carpet
and

10



--------------------------------------------------------------------------------



 



other flooring material, paint and wall-coverings, doors, ceilings, interior
surfaces of walls, any non-Building standard lighting fixtures, and any plumbing
and other fixtures, alterations, improvements, systems and equipment within or
exclusively serving the Premises, whether installed by Landlord or Tenant);
provided, Landlord shall maintain plumbing lines within and beyond the demising
wall of the Premises (unless Tenant or its employees or visitors cause a
blockage or other problem, in which case Tenant shall reimburse the reasonable
costs in connection therewith). In the event that any repairs, maintenance or
replacements are required, Tenant shall promptly notify Landlord and arrange for
the same either (i) through Landlord for such reasonable charges as Landlord may
establish from time to time, payable within thirty (30) days after billing, or
(ii) by engaging such contractors as Landlord generally uses at the Property for
such work, or such other contractors as Landlord shall first reasonably approve
in writing to perform such work, all in a first class, workmanlike manner and
otherwise in compliance with Article 9 respecting “Work”. Tenant shall promptly
notify Landlord concerning the necessity for any repairs or other work hereunder
and upon completion thereof. Tenant shall pay Landlord for any repairs,
maintenance and replacements to areas of the Property outside the Premises
caused, in whole or in part, as a result of moving any furniture, fixtures, or
other property to or from the Premises, or otherwise by Tenant or its employees,
agents, contractors, or visitors (notwithstanding anything to the contrary
contained in this Lease). Except as provided in the preceding sentence, or for
damage covered under Article 11, Landlord shall keep the roof, structure,
exterior walls and windows, Systems and Equipment (including any
Building-standard overhead lights), and any parking and other common areas of
the Property, in good and sanitary condition, working order and repair (the cost
of which shall be included in Expenses to the extent permitted in the definition
thereof in Article 30).
ARTICLE 9: ALTERATIONS AND LIENS
          A. Alterations and Approval. Tenant shall not attach any fixtures,
equipment or other items to the Premises, or paint or make any other additions,
changes, alterations or improvements to the Premises or the Systems and
Equipment serving the Premises (all such work is referred to collectively herein
as the “Work”), without the prior written consent of Landlord. Landlord shall
not unreasonably withhold consent, except that Landlord reserves the right to
withhold consent in Landlord’s sole discretion for Work affecting the structure,
safety, efficiency or security of the Property or Premises, the Systems and
Equipment, or the appearance of the Premises from any common or public areas.
Landlord may only require removal of Work installed by or for Tenant as provided
under Article 23.
          B. Approval Conditions. Landlord reserves the right to impose
reasonable requirements as a condition of such consent or otherwise in
connection with the Work, including requirements that Tenant (i) use parties
contained on Landlord’s approved list (if reputable and available on
commercially reasonable terms) or submit for Landlord’s prior written approval
the names, addresses and background information concerning all architects,
engineers, contractors, subcontractors and suppliers Tenant proposes to use,
(ii) submit for Landlord’s written approval detailed plans and specifications
prepared by licensed and competent architects and engineers, (iii) obtain and
post permits, (iv) provide additional insurance, bonds and/or other reasonable
security and/or documentation protecting against damages, liability and liens,
(v) use union labor (if Landlord uses union labor), (vi) permit Landlord or its
representatives to inspect the Work at

11



--------------------------------------------------------------------------------



 



reasonable times, and (vii) comply with such other reasonable requirements as
Landlord may impose concerning the manner and times in which such Work shall be
done. If Landlord consents, inspects, supervises, recommends or designates any
architects, engineers, contractors, subcontractors or suppliers, the same shall
not be deemed a warranty as to the adequacy of the design, workmanship or
quality of materials, or compliance of the Work with the plans and
specifications or any Laws.
          C. Performance of Work. All Work shall be performed: (i) in a
thoroughly first class, professional and workmanlike manner, (ii) only with
materials that are new, high quality, and free of material defects, (iii) only
by parties, and strictly in accordance with plans, specifications, and other
matters, approved or designated by Landlord in advance in writing, (iv) so as
not to adversely affect the Systems and Equipment or the structure of the
Property, (v) diligently to completion and so as to avoid any disturbance,
disruption or inconvenience to other tenants and the operation of the Property,
and (vi) in compliance with all Laws, the Rules and other provisions of this
Lease, and such other reasonable requirements as Landlord may impose concerning
the manner and times in which such Work shall be done. Landlord may require that
any floor, wall or ceiling coring work or penetrations or use of noisy or heavy
equipment which may interfere with the conduct of business by other tenants be
performed at times other than Building Hours (at Tenant’s sole cost). If Tenant
fails to perform the Work as required herein or the materials supplied fail to
comply herewith or with the specifications approved by Landlord, Landlord shall
have the right to temporarily stop the applicable portions of the Work pending
Tenant’s cure of such failure. Upon completion of any Work hereunder, Tenant
shall provide Landlord with “as built” plans, copies of all construction
contracts, and proof of payment for all labor and materials.
          D. Liens. Tenant shall pay all costs for the Work when due. Tenant
shall keep the Property, Premises and this Lease free from any mechanic’s,
materialman’s, architect’s, engineers or similar liens or encumbrances, and any
claims therefor, or stop or violation notices, in connection with any Work. If
contemplated under applicable statutory procedures, Tenant shall post and record
appropriate notices of non-responsibility on behalf of Landlord, and shall give
Landlord notice at least ten (10) days prior to the commencement of any Work (or
such additional time as may be necessary under applicable Laws), to afford
Landlord the opportunity of posting and recording any other notices of
non-responsibility. Tenant shall remove any such claim, lien or encumbrance, or
stop or violation notices of record, by bond or otherwise within thirty
(30) days after Landlord provides notice. If Tenant fails to do so, Landlord may
pay the amount (or any portion thereof) or take such other action as Landlord
deems necessary to remove such claim, lien or encumbrance, or stop or violation
notices, without being responsible for investigating the validity thereof. The
amount so paid and costs incurred by Landlord shall be deemed additional Rent
under this Lease payable upon demand, without limitation as to other remedies
available to Landlord. Nothing contained in this Lease shall authorize Tenant to
do any act that subjects Landlord’s title to, or any Lender’s interest in, the
Property or Premises to any such claims, liens or encumbrances, or stop or
violation notices, whether claimed pursuant to statute or other Law or express
or implied contract.
          E. Landlord’s Fees and Costs. Tenant shall pay Landlord a fee for
reviewing, scheduling, monitoring, supervising, and providing access for or in
connection with the Work, in

12



--------------------------------------------------------------------------------



 



an amount equal to five percent (5%) of the total cost of the Work (including
costs of plans and permits therefor), and Landlord’s reasonable out-of-pocket
costs, including any costs for security, utilities, trash removal, temporary
barricades, janitorial, engineering, architectural or consulting services, and
other matters in connection with the Work, payable within thirty (30) days after
billing.
ARTICLE 10: INSURANCE, SUBROGATION, AND WAIVER OF CLAIMS
          A. Required Insurance. Tenant shall maintain during the Term:
(i) commercial general liability (“CGL”) insurance, with limits of not less than
$1,000,000 for personal injury, bodily injury or death, and property damage or
destruction (including loss of use thereof), combined single limit, for any one
occurrence, and $2,000,000 in the aggregate per policy year, with endorsements:
(a) for contractual liability covering Tenant’s indemnity obligations under this
Lease, and (b) adding Landlord, the management company for the Property, and
other parties reasonably designated by Landlord, as additional insureds, and
(ii) primary, noncontributory, extended coverage or “all-risk” property damage
insurance (including installation floater insurance during any alterations or
improvements that Tenant makes to the Premises) covering any alterations or
improvements beyond any work or allowance provided by Landlord under this Lease,
and Tenant’s personal property, business records, fixtures and equipment, for
damage or other loss caused by fire or other casualty or cause including, but
not limited to, vandalism and malicious mischief, theft, water damage of any
type, including sprinkler leakage, bursting or stoppage of pipes, explosion,
business interruption (for at least nine (9) months), and other insurable risks
in amounts not less than the full insurable replacement value of such property
and full insurable value of such other interests of Tenant (subject to
reasonable deductible amounts).
          B. Certificates and Other Matters. Tenant shall provide Landlord with
certificates evidencing the coverage required hereunder prior to the
Commencement Date, or Tenant’s entry to the Premises for delivery of materials
or construction of improvements or any other purpose (whichever first occurs).
Such certificates shall state that such insurance coverage may not be reduced,
canceled or allowed to expire without at least thirty (30) days’ prior written
notice to Landlord, and shall include, as attachments, originals of the
additional insured endorsements to Tenant’s CGL policy required above Tenant
shall provide renewal certificates to Landlord at least thirty (30) days prior
to expiration of such policies Except as provided to the contrary herein, any
insurance carried by Landlord or Tenant shall be for the sole benefit of the
party carrying such insurance. Tenant’s insurance policies shall be primary to
all policies of Landlord and any other additional insureds (whose policies shall
be deemed excess and non-contributory). All insurance required hereunder shall
be provided by responsible insurers licensed in the State in which the Property
is located, and shall have a general policy holder’s rating of at least A- and a
financial rating of at least X in the then current edition of Bests Insurance
Reports. Landlord disclaims any representation as to whether the foregoing
coverages will be adequate to protect Tenant.
          C. Mutual Waiver of Claims and Subrogation. The parties hereby
mutually waive all claims against each other for all losses covered or required
to be covered hereunder by their respective insurance policies, and waive all
rights of subrogation of their respective Insurers; for

13



--------------------------------------------------------------------------------



 



purposes hereof, any deductible amount shall be treated as though it were
recoverable under such policies. SUCH MUTUAL WAIVER OF CLAIMS SHALL APPLY
REGARDLESS OF THE NEGLIGENCE OF THE OTHER PARTY OR ITS AFFILIATES, AGENTS OR
EMPLOYEES. The parties agree that their respective insurance policies are now,
or shall be, endorsed such that said waiver of subrogation shall not affect the
right of the insured to recover thereunder.
ARTICLE 11: CASUALTY DAMAGE
          A. Restoration. Tenant shall promptly notify Landlord of any damage to
the Premises by fire or other casualty. If the Premises or any common areas of
the Property providing access thereto shall be damaged by fire or other
casualty, Landlord shall use available Insurance proceeds to restore the same.
Such restoration shall be to substantially the same condition as prior to the
casualty, except for modifications required by zoning and building codes and
other Laws or by any Lender, any other modifications to the common areas deemed
desirable by Landlord (provided access to the Premises is not materially
impaired), and except that Landlord shall not be required to repair or replace
any of Tenant’s furniture, furnishings, fixtures, systems or equipment or any
alterations or improvements in excess of any work or allowance provided by
Landlord under this Lease Tenant shall reasonably cooperate in approving any
plans for repairs to the Premises hereunder, and in vacating the Premises to the
extent reasonably required to avoid any interference or delay in Landlord’s
repair work. Promptly following completion of Landlord’s work, Tenant shall
repair and replace Tenant’s furniture, furnishings, fixtures, systems or
equipment, and any alterations or improvements made by Tenant in excess of those
provided by Landlord, subject to and in compliance with the other provisions of
this Lease.
          B. Abatement of Rent. Landlord shall not be liable for any
inconvenience or annoyance to Tenant or its visitors, or injury to Tenant’s
business resulting in any way from such damage or the repair thereof. However,
Landlord shall allow Tenant a proportionate abatement of Rent from the date of
the casualty through the date that Landlord substantially completes Landlord’s
repair obligations hereunder (or the date that Landlord would have substantially
completed such repairs, but for delays by Tenant or any other occupant of the
Premises, or any of their agents, employees, invitees, Transferees and
contractors), provided such abatement (i) shall apply only to the extent the
Premises are untenantable for the purposes permitted under this Lease and not
used by Tenant as a result thereof, based proportionately on the square footage
of the Premises so affected and not used, and (ii) shall not apply if the damage
is caused by the intentional misconduct of Tenant or its Transferees or their
respective agents, employees or contractors.
          C. Termination of Lease. Notwithstanding the foregoing to the
contrary, in lieu of performing the restoration work, Landlord may elect to
terminate this Lease by notifying Tenant in writing of such termination within
ninety (90) days after the date of damage (such termination notice to include a
termination date providing at least thirty (30) days for Tenant to vacate the
Premises), if the Property shall be materially damaged by the intentional
misconduct of Tenant or its Transferees or their respective agents, employees or
contractors, or if the Property shall be damaged by fire or other casualty or
cause such that: (i) repairs to the Premises and access thereto cannot
reasonably be completed within 180 days after the casualty without the payment

14



--------------------------------------------------------------------------------



 



of overtime or other premiums, (ii) more than twenty-five percent (25%) of the
Premises is affected by the damage and fewer than twenty-four (24) months remain
in the Term, or any material damage occurs to the Premises during the last
twelve (12) months of the Term, (iii) any Lender shall require that the
insurance proceeds or any material portion thereof be used to retire the
Mortgage debt (or shall terminate the ground lease, as the case may be), or the
damage is not fully covered, except for reasonable deductible amounts, by
Landlord’s insurance policies, or (iv) the cost of the repairs, alterations,
restoration or improvement work would exceed thirty-five percent (35%) of the
replacement value of the Building (whether or not the Premises are affected by
the damage). Tenant agrees that the abatement of Rent provided herein shall be
Tenant’s sole recourse in the event of such damage, and waives any other rights
Tenant may have under any applicable Law to perform repairs or terminate the
Lease by reason of damage to the Premises or Property.
ARTICLE 12: CONDEMNATION
          If at least fifty percent (50%) of the rentable area of the Premises
shall be taken by power of eminent domain or condemned by a competent authority
or by conveyance in lieu thereof for public or quasi-public use
(“Condemnation”), including any temporary taking for a period of one year or
longer, then either Landlord or Tenant may elect to terminate this Lease
effective on the date possession for such use is so taken, by giving notice to
the other party no later than one hundred and twenty (120) days after receiving
notice of the filing of the Condemnation. If: (i) less than the foregoing amount
of the Premises is taken, but the taking includes or affects a material portion
of the Building or Property, or Landlord’s economical operation thereof, or
(ii) the taking is temporary and will be in effect for less than the foregoing
period but more than thirty (30) days, then in either such event, Landlord may
elect to terminate this Lease upon at least thirty (30) days’ prior notice to
Tenant. The parties further agree that: (a) if this Lease is terminated, all
Rent shall be apportioned as of the date of such termination or the date of such
taking, whichever shall first occur, (b) if the taking is temporary, Rent shall
be abated for the period of the taking, and Landlord may seek a condemnation
award therefor (and the Term shall not be extended thereby), and (c) if this
Lease is not terminated but any part of the Premises is permanently taken, the
Rent shall be proportionately abated based on the square footage of the Premises
so taken Landlord shall be entitled to receive the entire award or payment in
connection with such Condemnation and Tenant hereby assigns to Landlord any
interest therein for the value of Tenant’s unexpired leasehold estate or any
other claim and waives any right to participate therein, except that Tenant
shall have the right to file any separate claim available to Tenant for moving
expenses and any taking of Tenant’s personal property, provided such award is
separately payable to Tenant and does not diminish the award available to
Landlord or any Lender.
ARTICLE 13: ASSIGNMENT AND SUBLETTING
          A. Transfers. Tenant shall not, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld as further described
below: (i) assign, mortgage, pledge, hypothecate, encumber, or permit any lien
to attach to, or otherwise transfer, this Lease or any interest hereunder, by
operation of Law or otherwise, (ii) sublet the Premises or any part thereof, or
(iii) permit the use of the Premises by any Persons other than Tenant and its

15



--------------------------------------------------------------------------------



 



employees (all of the foregoing are hereinafter sometimes referred to
collectively as “Transfers” and any Person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a “Transferee”). If
Tenant shall desire Landlord’s consent to any Transfer, Tenant shall notify
Landlord in writing, which notice shall include: (a) the proposed effective date
(which shall not be less than thirty (30) nor more than 180 days after Tenant’s
notice), (b) the portion of the Premises to be Transferred (herein called the
“Subject Space”), (c) the terms of the proposed Transfer and the consideration
therefor, the name, address and background information concerning the proposed
Transferee, and a true and complete copy of all proposed Transfer documentation,
(d) financial statements (balance sheets and income/expense statements for the
current and prior year) of the proposed Transferee, in form and detail
reasonably satisfactory to Landlord, certified by an officer, partner or owner
of the Transferee, (e) at least one favorable financial and business
character/reputation reference respecting the Transferee from a current or
recent commercial landlord, and (f) any other reasonable information to enable
Landlord to determine the financial responsibility, character, and reputation of
the proposed Transferee, nature of such Transferee’s business and proposed use
of the Subject Space or as Landlord may reasonably request. Any Transfer made
without complying with this Article shall, at Landlord’s option, be null, void
and of no effect, or shall constitute a Default under this Lease. Whether or not
Landlord shall grant consent, Tenant shall pay $500 towards Landlord’s review
and processing expenses, as well as any reasonable legal fees incurred by
Landlord, within thirty (30) days after Landlord’s written request.
          B. Approval. Landlord will not unreasonably withhold its consent to
any proposed Transfer of the Subject Space to the Transferee on the terms
specified in Tenant’s notice. If Tenant’s notice requesting consent to a
Transfer contains a statement that Landlord’s consent shall be deemed granted if
not denied within twenty (20) days of its receipt of such notice (and such
statement is set forth prominently in bold and capitalized letters and refers to
this Lease provision), and if Landlord fails to respond to such notice within
twenty (20) days from the date on which Tenant has delivered such notice and
provided all information required under the Paragraph A above, then Landlord’s
consent to such notice shall be conclusively deemed granted. The parties hereby
agree that it shall be reasonable under this Lease and under any applicable Law
for Landlord to withhold consent to any proposed Transfer where one or more of
the following applies (without limitation as to other reasonable grounds for
withholding consent): (i) the Transferee is of a character or reputation or
engaged in a business which is not consistent with the quality or nature of the
Property or other tenants of the Property, (ii) the Transferee intends to use
the Subject Space for purposes which are not permitted under this Lease, would
result in more than a reasonable number of occupants, or would require increased
services by Landlord, (iii) the Subject Space is not regular in shape with
appropriate means of ingress and egress suitable for normal renting purposes in
compliance with Laws, (iv) the Transferee is a government, or agency or
instrumentality thereof, (v) the Transferee or any affiliate thereof is an
occupant of the Property (or of any complex in which the Property is located) or
has negotiated to lease space in the Property (or in such complex) from Landlord
during the prior four (4) months, (vi) the Transferee does not have, in
Landlord’s good faith determination, satisfactory references or a reasonable
financial condition in relation to the obligations to be assumed in connection
with the Transfer, (vii) the Transfer involves a partial or collateral
assignment, mortgage or other encumbrance on this Lease, a sub-sublease or
assignment of a sublease, (viii) the Transfer would cause Landlord to be in
violation of any Laws

16



--------------------------------------------------------------------------------



 



or any other lease, Mortgage or agreement to which Landlord is a party, or would
give a tenant of the Property a right to cancel its lease, or (ix) Tenant has
committed and failed to cure a Default. If Tenant disagrees with Landlord’s
decision to deny approval, Tenant’s sole remedy shall be to seek immediate
declaratory and injunctive relief, and to recover attorneys’ fees and costs as a
prevailing party under Article 17.
          C. Transfer Premiums. If Landlord consents to a Transfer, and as a
condition thereto which the parties hereby agree is reasonable, Tenant shall
retain fifty percent (50%) of any Transfer Premium, and shall pay Landlord fifty
percent (50%) of any Transfer Premium, derived by Tenant from such Transfer.
“Transfer Premium” shall mean: (i) for a lease assignment, all consideration
paid or payable therefor, and (ii) for a sublease, all rent, additional rent or
other consideration paid by such Transferee in excess of the Rent payable by
Tenant under this Lease (on a monthly basis during the Term, and on a per
rentable square foot basis, if less than all of the Premises is transferred). In
any such computation, Tenant: (a) may subtract any reasonable direct
out-of-pocket costs incurred in connection with such Transfer, such as
advertising costs, brokerage commissions, attorneys’ fees and leasehold
improvements for the Subject Space, and (b) shall include in the “Transfer
Premium” any so-called “key money” or other bonus amount paid by Transferee to
Tenant, and any payments in excess of fair market value for services rendered by
Tenant to Transferee or in excess of fair market value for assets, fixtures,
inventory, equipment or furniture transferred by Tenant to Transferee. Tenant
shall pay the percentage of the Transfer Premium due Landlord within thirty
(30) days after Tenant receives any Transfer Premium.
          D. Recapture. Notwithstanding anything to the contrary contained in
this Article, Landlord shall have the option, by giving notice to Tenant within
thirty (30) days after receipt of Tenant’s notice of any proposed Transfer, to
recapture the Premises or Subject Space. Such recapture notice shall cancel and
terminate this Lease with respect to the Premises or Subject Space, as the case
may be, as of the date stated in Tenant’s notice as the effective date of the
proposed Transfer (or at Landlord’s option, such notice shall cause the Transfer
to be made to Landlord or its agent or nominee, in which case the parties shall
execute reasonable Transfer documentation promptly thereafter). If this Lease
shall be canceled with respect to less than the entire Premises, the Rent herein
shall be prorated on the basis of the number of rentable square feet retained by
Tenant in proportion to the number of rentable square feet contained in the
Premises, this Lease as so amended shall continue thereafter in full force and
effect, and upon request of either party the parties shall execute written
confirmation of the same. Tenant shall surrender and vacate the Premises or
Subject Space, as the case may be, when required hereunder in accordance with
Article 23, and any failure to do so shall be subject to Article 24.
          E. Terms of Consent. If Landlord consents to a Transfer: (i) the terms
and conditions of this Lease, including Tenant’s liability for the Subject
Space, shall in no way be deemed to have been waived or modified, (ii) such
consent shall not be deemed consent to any further Transfer by either Tenant or
a Transferee, (iii) no Transferee shall succeed to any rights provided in this
Lease or any amendment hereto to extend the Term of this Lease, expand the
Premises, or lease other space, any such rights being deemed personal to the
initial Tenant, (iv) Tenant shall deliver to Landlord, promptly after execution,
an original executed copy of all documentation pertaining to the Transfer in
form reasonably acceptable to Landlord, and (v)

17



--------------------------------------------------------------------------------



 



Tenant shall furnish a statement setting forth in detail the computation of any
Transfer Premium that Tenant has derived and shall derive from such Transfer.
Landlord or its representatives shall have the right at reasonable times to
audit the books, records and papers of Tenant and any Transferee relating to any
Transfer, and to make copies thereof. If a Transfer Premium is found
understated, Tenant shall pay the deficiency within thirty (30) days after
billing (and if understated by more than five percent (5%), Tenant shall include
with such payment Landlord’s reasonable costs of such audit). Any sublease
hereunder shall be subordinate and subject to the provisions of this Lease, and
if this Lease shall be terminated during the term of any sublease, whether based
on Default or mutual agreement, Landlord shall have the right to: (a) deem such
sublease as merged and canceled and repossess the Subject Space by any lawful
means, or (b) require that such subtenant attorn to and recognize Landlord as
its landlord under such sublease with respect to obligations arising thereafter,
subject to the terms of Landlord’s standard form of adornment documentation. If
Tenant shall commit a Default under this Lease, Landlord is hereby irrevocably
authorized to direct any Transferee to make all payments under or in connection
with the Transfer directly to Landlord (which Landlord shall apply toward
Tenant’s obligations under this Lease).
          F. Certain Transfers. For purposes of this Lease, the term “Transfer”
shall also include, and all of the foregoing provisions shall apply to: (i) the
conversion, merger or consolidation of Tenant into a limited liability company
or limited liability partnership, (ii) if Tenant is a partnership or limited
liability company, the withdrawal or change, voluntary, involuntary or by
operation of law, of a majority of the partners or members, or a transfer of a
majority of partnership or membership interests, within a twelve month period,
or the dissolution of the partnership or company, and (iii) if Tenant is a
closely held corporation (i.e., whose stock is not publicly held and not traded
through an exchange or over the counter), the dissolution, merger, consolidation
or other reorganization of Tenant, or within a twelve month period: (a) the sale
or other transfer of more than an aggregate of 50% of the voting shares of
Tenant (other than to immediate family members by reason of gift or death) or
(b) the sale, mortgage, hypothecation or pledge of more than an aggregate of 50%
of Tenant’s net assets.
ARTICLE 14: PERSONAL PROPERTY, RENT AND OTHER TAXES
          Tenant shall pay, prior to delinquency, all taxes, charges or other
governmental impositions assessed against or levied upon all fixtures,
furnishings, personal property, built-in and modular furniture, and systems and
equipment located in or exclusively serving the Premises, notwithstanding that
certain such items may become Landlord’s property under Article 23 upon
termination of the Lease. Whenever possible, Tenant shall cause all such items
to be assessed and billed separately from the other property of Landlord. In the
event any such items shall be assessed and billed with the other property of
Landlord, Tenant shall pay Landlord Tenant’s share of such taxes, charges or
other governmental impositions within thirty (30) days after Landlord delivers a
statement and a copy of the assessment or other documentation showing the amount
of impositions applicable to Tenant’s property, Tenant shall pay any rent tax,
sales tax, service tax, transfer tax, value added tax, or any other applicable
tax on the Rent, utilities or services herein, the privilege of renting, using
or occupying the Premises or collecting Rent therefrom, or otherwise respecting
this Lease or any other document entered in connection herewith.

18



--------------------------------------------------------------------------------



 



ARTICLE 15: LANDLORD’S REMEDIES
          A. Default. The occurrence of any one or more of the following events
shall constitute a “Default” by Tenant and shall give rise to Landlord’s
remedies set forth in Paragraph B below: (i) failure to make when due any
payment of Rent, unless such failure is cured within five (5) days after notice;
(ii) failure to observe or perform any term or condition of this Lease other
than the payment of Rent (or the other matters expressly described herein),
unless such failure is cured within any period of time following notice
expressly provided with respect thereto in other Articles hereof, or otherwise
within a reasonable time, but in no event more than thirty (30) days following
notice (provided, if the nature of Tenant’s failure is such that more time is
reasonably required in order to cure, Tenant shall not be in Default if Tenant
commences to cure promptly within such period, and diligently seeks and keeps
Landlord reasonably advised of efforts to cure such failure to completion);
(iii) failure to cure immediately upon notice thereof any condition which is
hazardous, interferes with another tenant or the operation or leasing of the
Property, or may cause the imposition of a fine, penalty or other remedy on
Landlord or its agents or affiliates, (iv) violating Article 13 respecting
Transfers, or abandoning the Premises (“abandonment” under this Lease shall mean
vacating or failing to occupy the Premises for more than thirty (30) days while
Tenant is delinquent in paying Rent), or (v) (a) making by Tenant or any
guarantor of this Lease (“Guarantor”) of any general assignment for the benefit
of creditors, (b) filing by or for reorganization or arrangement under any Law
relating to bankruptcy or insolvency (unless, in the case of a petition filed
against Tenant or such Guarantor, the same is dismissed within thirty
(30) days), (c) appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets located in the Premises or of Tenant’s
interest in this Lease, where possession is not restored to Tenant within thirty
(30) days, (d) attachment, execution or other judicial seizure of substantially
all of Tenant’s assets located in the Premises or of Tenant’s interest in this
Lease, (e) Tenant’s or any Guarantor’s convening of a meeting of its creditors
or any class thereof for the purpose of effecting a moratorium upon or
composition of its debts, (f) Tenant’s or any Guarantor’s insolvency or failure,
or admission of an inability, to pay debts as they mature, or (g) a violation by
Tenant or any affiliate of Tenant under any other lease or agreement with
Landlord or any affiliate thereof which is not cured within the time permitted
for cure thereunder. If Tenant violates the same term or condition of this Lease
on two (2) occasions during any twelve (12) month period, and Landlord has
provided notice to Tenant thereof within thirty (30) days following each such
violation, then Landlord shall have the right to exercise all remedies for any
further violations of the same term or condition during the next twelve (12)
months without providing further notice or an opportunity to cure such
violation. The notice and cure periods herein are intended to satisfy and run
concurrently with any notice and cure periods provided by Law, and shall not be
in addition thereto.
          B. Remedies. If a Default occurs, Landlord shall have the rights and
remedies hereinafter set forth to the extent permitted by Law:
          (1) Landlord may terminate Tenant’s right of possession, reenter and
repossess the Premises by detainer suit, summary proceedings or other lawful
means, with or without terminating this Lease (except as required by Law), and
recover from Tenant: (i) any unpaid Rent as of the termination date, (ii) the
amount by which: (a) any unpaid Rent which would have

19



--------------------------------------------------------------------------------



 



accrued after the termination date during the balance of the Term exceeds
(b) the reasonable rental value of the Premises under a lease substantially
similar to this Lease, taking into account, among other things, the condition of
the Premises, market conditions, the period of time the Premises may reasonably
remain vacant before Landlord is able to re-lease the same to a suitable
replacement tenant, and Costs of Reletting (as defined in Paragraph G below)
that Landlord may incur in order to enter such replacement lease, and (iii) any
other amounts necessary to compensate Landlord for all damages proximately
caused by Tenant’s failure to perform its obligations under this Lease. For
purposes of computing the amount of Rent that would have accrued after the
termination date, Tenant’s obligations for Taxes and Expenses shall be projected
based upon the average rate of increase in such items from the Commencement Date
through the termination date. The amounts computed in accordance with the
foregoing subclauses (a) and (b) shall be discounted in accordance with accepted
financial practice at five percent (5%) per annum to the then present value.
          (2) Landlord may terminate Tenant’s right of possession, reenter and
repossess the Premises by detainer suit, summary proceedings or other lawful
means, with or without terminating this Lease (except as required by Law), and
recover from Tenant: (i) any unpaid Rent as of the date possession is
terminated, (ii) any unpaid Rent which thereafter accrues during the Term from
the date possession is terminated through the time of judgment (or which may
have accrued from the time of any earlier judgment obtained by Landlord), less
any consideration received from replacement tenants as further described and
applied pursuant to Paragraph G, below, and (ii) any other amounts necessary to
compensate Landlord for all damages proximately caused by Tenant’s failure to
perform its obligations under this Lease, including all Costs of Reletting (as
defined in Paragraph G below). Tenant shall pay any such amounts to Landlord as
the same accrue or after the same have accrued from time to time upon demand. At
any time after terminating Tenant’s right to possession as provided herein,
Landlord may terminate this Lease as provided in clause (1) above by notice to
Tenant and may pursue such other remedies as may be available to Landlord under
this Lease or Law.
          C. Mitigation of Damages. If Landlord terminates this Lease or
Tenant’s right to possession, Landlord shall use reasonable efforts to mitigate
Landlord’s damages, and Tenant may submit proof of such failure to mitigate as a
defense to Landlord’s claims for Rent, subject to the following clarifications:
(i) Landlord shall not be required to use greater efforts or lower standards
than Landlord generally uses to lease other space at the Property, (ii) Landlord
will not have failed to mitigate if Landlord or its affiliates lease other
portions of the Property or other projects in the vicinity before reletting the
Premises, (iii) any failure to mitigate during any period shall reduce the Rent
and other amounts to which Landlord is entitled by the reasonable rental value
of the Premises during such period taking into account the factors described in
clause B(1) above, (iv) in recognition that the value of the Property depends on
the rental rates and terms of leases therein, Landlord’s rejection of a
prospective replacement tenant based on an offer of rentals below Landlord’s
published rates for new leases of comparable space at the Property at the time
in question, or at Landlord’s option, below the rates provided in this Lease, or
containing terms less favorable than those contained herein, shall not
constitute a failure to mitigate, and (v) until Landlord terminates this Lease
or Tenant’s right to possession, Landlord shall have no obligation to mitigate
and may permit the Premises to remain vacant or abandoned;

20



--------------------------------------------------------------------------------



 



in such case, Tenant may seek to mitigate damages by attempting to sublease the
Premises or assign this Lease pursuant to Article 13.
          D. Reletting. If this Lease or Tenant’s right to possession is
terminated, or Tenant abandons the Premises, Landlord may: (i) enter and secure
the Premises, change the locks, install barricades, remove any improvements,
fixtures or other property of Tenant therein, perform any decorating,
remodeling, repairs, alterations, improvements or additions and take such other
actions as Landlord shall determine in Landlord’s sole discretion to prevent
damage or deterioration to the Premises or prepare the same for reletting, and
(ii) relet all or any portion of the Premises (separately or as part of a larger
space), for any rent use or period of time (which may extend beyond the Term
hereof), and upon any other terms as Landlord shall determine in Landlord’s sole
discretion, directly or as Tenant’s agent (if permitted or required by
applicable Law). The consideration received from such reletting shall be applied
pursuant to the terms of Paragraph G hereof, and if such consideration, as so
applied, is not sufficient to cover all Rent and damages to which Landlord may
be entitled hereunder, Tenant shall pay any deficiency to Landlord as the same
accrues or after the same has accrued from time to time upon demand, subject to
Paragraph C and the other provisions hereof.
          E. Late Charges, Interest, and Returned Checks. Tenant shall pay, as
additional Rent, a service charge of Two Hundred Fifty Dollars ($250.00) or five
percent (5%) of the delinquent amount, whichever is greater, if any portion of
Rent is not received within five (5) days after due. Any Rent not paid within
thirty (30) days after due shall also accrue interest from the due date at the
Default Rate until paid. Such service charges and interest payments shall not be
consent by Landlord to late payments, nor a waiver of Landlord’s right to insist
upon timely payments at any time, nor a waiver of any remedies to which Landlord
is entitled as a result of the late payment of Rent. If Landlord receives two
(2) or more checks that are returned by Tenant’s bank for insufficient funds,
Landlord may require that all checks thereafter be bank certified or cashier’s
checks (without limiting Landlord’s other remedies). All bank service charges
resulting from any returned checks shall be borne by Tenant. Notwithstanding the
foregoing to the contrary, Landlord shall not impose late charges on the first
late payment in any period of twelve (12) consecutive full calendar months.
          F. Other Remedies. If Tenant fails to perform any obligation within
the time required under this Lease (including any applicable notice and cure
period hereunder except in emergencies), Landlord shall have the right (but not
the duty), to perform such obligation on behalf and for the account of Tenant.
In such event Tenant shall reimburse Landlord upon demand, as additional Rent,
for all expenses incurred by Landlord in performing such obligation together
with an amount equal to fifteen percent (15%) thereof for Landlord’s overhead,
and interest thereon at the Default Rate from the date such expenses were
incurred. Landlord’s performance of Tenant’s obligations hereunder shall not be
deemed a waiver or release of Tenant therefrom. Landlord’s remedies set forth
above are distinct, separate and cumulative with and in addition to any other
right or remedy allowed under any Law or other provision of this Lease. Without
limiting the generality of the foregoing, Landlord shall at all times have the
right without prior demand or notice except as required by applicable Law to:
(i) seek any declaratory, injunctive or other equitable relief, and specifically
enforce this Lease or restrain or

21



--------------------------------------------------------------------------------



 



enjoin a violation of any provision hereof, (ii) sue for and collect any unpaid
Rent which has accrued, and (iii) invoke any statutory possessory remedies
available at Law.
          G. Other Matters. No re-entry or repossession, repairs, changes,
alterations and additions, reletting, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant’s right to possession, nor shall the same operate to release Tenant in
whole or in part from any of Tenant’s obligations hereunder, unless express
notice of such intention is sent by Landlord to Tenant (and if applicable Law
permits, and Landlord shall not have expressly terminated this Lease in writing,
then any termination shall be deemed a termination of Tenant’s right of
possession only). Landlord may bring suits for amounts owed by Tenant hereunder
or any portions thereof, as the same accrue or after the same have accrued, and
no suit or recovery of any portion due hereunder shall be deemed a waiver of
Landlord’s right to collect all amounts to which Landlord is entitled hereunder,
nor shall the same serve as any defense to any subsequent suit brought for any
amount not theretofore reduced to judgment. Landlord may pursue one or more
remedies against Tenant and need not make an election of remedies until findings
of fact are made by a court of competent jurisdiction. All rent and other
consideration paid by any replacement tenants shall be applied at Landlord’s
option: (i) first, to the Costs of Reletting, (ii) second, to the payment of all
costs of enforcing this Lease against Tenant or any Guarantor, (iii) third, to
the payment of all interest and service charges accruing hereunder, (iv) fourth,
to the payment of Rent theretofore accrued, and (v) with the residue, if any, to
be held by Landlord and applied to the payment of Rent and other obligations of
Tenant as the same become due (and with any remaining residue to be retained by
Landlord). “Costs of Reletting” shall include all costs and expenses incurred by
Landlord for any repairs or other matters described in Paragraph D above,
brokerage commissions, advertising costs, attorneys’ fees, and any other costs
and incentives incurred in order to enter into leases with replacement tenants.
Landlord shall be under no obligation to observe or perform any provision of
this Lease on its part to be observed or performed which accrues while Tenant is
in Default hereunder. The times set forth herein for the curing of Defaults by
Tenant are of the essence of this Lease. Tenant agrees that the notice and cure
rights set forth herein contain the entire agreement of the parties respecting
such matters, and hereby waives any right otherwise available under any Law to
redeem or reinstate this Lease or Tenant’s right to possession after this Lease
or Tenant’s right to possession is properly terminated hereunder.
ARTICLE 16: SECURITY DEPOSIT
          Tenant shall deposit with Landlord the amount set forth in Article 1
(“Security Deposit”), upon Tenant’s execution and submission of this Lease. The
Security Deposit shall serve as security for the prompt, full and faithful
performance by Tenant of the provisions of this Lease. If Tenant commits a
Default, or owes any amounts to Landlord upon the expiration or earlier
termination of this Lease (including estimated amounts under Article 3, which
shall remain subject to reconciliation against actual amounts as further
provided therein), Landlord may use or apply the whole or any part of the
Security Deposit for the payment of Tenant’s obligations hereunder. The use or
application of the Security Deposit or any portion thereof shall not prevent
Landlord from exercising any other right or remedy provided hereunder or under
any Law and shall not be construed as liquidated damages. In the event the
Security Deposit is reduced by such use or application, Tenant shall deposit
with Landlord within ten (10) days after

22



--------------------------------------------------------------------------------



 



notice, an amount sufficient to restore the full amount of the Security Deposit.
Landlord shall not be required to keep the Security Deposit separate from
Landlord’s general funds or pay interest on the Security Deposit. Any remaining
portion of the Security Deposit not used or applied hereunder shall be returned
to Tenant (or, at Landlord’s option, to the last assignee of Tenant’s Interest
in this Lease) within sixty (60) days after Tenant (or such assignee) has
vacated the Premises in accordance with Article 23. If the Premises shall be
expanded at any time, or if the Term shall be extended at an increased rate of
Rent, the Security Deposit shall thereupon be proportionately increased, Tenant
shall not assign, pledge or otherwise transfer any interest in the Security
Deposit except as part of an assignment of this Lease approved by Landlord under
Article 13, and any attempt to do so shall be null and void.
ARTICLE 17: ATTORNEYS’ FEES, JURY TRIAL AND VENUE
          In the event of any litigation or arbitration between the parties
relating to this Lease, the Premises or Property (including pretrial, trial,
appellate, administrative, bankruptcy or insolvency proceedings), the prevailing
party shall be entitled to recover its reasonable attorneys’ fees and costs as
part of the judgment, award or settlement therein. In the event of a breach of
this Lease by either party which does not result in litigation but which causes
the non-breaching party to incur attorneys’ fees or costs, the breathing party
shall reimburse such reasonable fees and costs to the non-breaching party upon
demand. If either party or any of its officers, directors, trustees,
beneficiaries, partners, agents, affiliates or employees shall be made a party
to any litigation or arbitration commenced by or against the other party and is
not at fault, the other party shall pay all reasonable attorneys’ fees and costs
incurred by such parties in connection with such litigation. IN THE INTEREST OF
OBTAINING A SPEEDIER AND LESS COSTLY HEARING OF ANY DISPUTE, LANDLORD AND TENANT
HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
EITHER PARTY AGAINST THE OTHER ARISING OUT OF OR RELATING TO THIS LEASE, THE
PREMISES OR THE PROPERTY. Although such jury waiver is intended to be
self-operative and irrevocable, Landlord and Tenant each further agree, if
requested, to confirm such waivers in writing at the time of commencement of any
such action, proceeding or counterclaim. Any action or proceeding brought by
either party against the other for any matter arising out of or in any way
relating to this Lease, the Premises or the Property, shall be heard, at
Landlord’s option, in the court having jurisdiction located closest to the
Property.
ARTICLE 18: SUBORDINATION, ATTORNMENT AND LENDER PROTECTION
          This Lease is subject and subordinate to all Mortgages now or
hereafter placed upon the Property, and all other encumbrances and matters of
public record applicable to the Property. Whether before or after any
foreclosure or power of sale proceedings are initiated or completed by any
Lender or a deed in lieu is granted (or any ground lease is terminated), Tenant
agrees, upon written request of any such Lender or any purchaser at such sale,
to attorn and pay Rent to such party, and recognize such party as Landlord
(provided such Lender or purchaser shall agree not to disturb Tenant’s occupancy
so long as Tenant does not Default hereunder, on a form of agreement customarily
used by, or otherwise reasonably acceptable to, such party). However, in the
event of attornment, no Lender shall be: (i) liable for any act or omission of
Landlord, or subject to any offsets or defenses which Tenant might have against
Landlord (arising prior to

23



--------------------------------------------------------------------------------



 



such Lender becoming Landlord under such attornment), (ii) liable for any
security deposit or bound by any prepaid Rent not actually received by such
Lender, or (iii) bound by any modification of this Lease not consented to by
such Lender. Any Lender may elect to make this Lease prior to the lien of its
Mortgage by written notice to Tenant, and if the Lender of any prior Mortgage
shall require, this Lease shall be prior to any subordinate Mortgage; such
elections shall be effective upon written notice to Tenant, or shall be
effective as of such earlier or later date set forth in such notice. Tenant
agrees to give any Lender by certified mail, return receipt requested, a copy of
any notice of default served by Tenant upon Landlord, provided that prior to
such notice Tenant has been notified in writing (by way of service on Tenant of
a copy of an assignment of leases, or otherwise) of the address of such Lender.
Tenant further agrees that if Landlord shall have failed to cure such default
within the time permitted Landlord for cure under this Lease, any such Lender
whose address has been provided to Tenant shall have an additional period of
thirty (30) days in which to cure (or such additional time as may be required
due to causes beyond such Lenders reasonable control, including time to obtain
possession of the Property by appointment of receiver, power of sale or judicial
action). Except as expressly provided to the contrary herein, the provisions of
this Article shall be self-operative; however Tenant shall execute and deliver,
within ten (10) days after request therefor, such documentation as Landlord or
any Lender may request from time to time, whether prior to or after a
foreclosure or power of sale proceeding is initiated or completed, a deed in
lieu is delivered, or a ground lease is terminated, in order to further confirm
or effectuate the matters set forth in this Article in recordable form.
ARTICLE 19: ESTOPPEL CERTIFICATES
          Tenant shall from time to time, within ten (10) days after written
request from Landlord, execute, acknowledge and deliver a statement certifying
(subject to such exceptions or claims as Tenant may properly make and describe
therein) the following: (i) this Lease is unmodified, and is valid and in full
force and effect, (ii) the Commencement Date, Expiration Date, and rentable area
of the Premises, (ii) no Rent has been paid more than one month in advance, and
the annual and monthly Base Rent, Tenant’s Share of Taxes and Expenses (and the
Base Years) and current payments thereof, and Security Deposit, (iv) Tenant is
in possession of the Premises, and paying Rent on a current basis with no
offsets, defenses or claims, (v) there are no uncured defaults on the part of
Landlord or Tenant, and no events or conditions which, with the giving of notice
or lapse of time or both, would constitute a default by Tenant or Landlord,
(vi) Tenant has no options to purchase the Property or terminate this Lease, nor
any expansion, reduction or extension rights, (vii) Landlord has satisfied any
obligations to perform or reimburse Tenant for any leasehold improvements, and
Tenant is not entitled to any Rent abatement period after the date of the
certificate, and (viii) certifying such other matters, and including such
current financial statements, as Landlord may reasonably request, or as may be
requested by Landlord’s current or prospective Lenders, insurance carriers,
auditors, and prospective purchasers (and including a comparable certification
statement from any subtenant respecting its sublease). Any such statement may be
relied upon by any such parties. If Tenant shall fail to execute and return such
statement within the time required herein, Tenant shall be in Default, and shall
be deemed to have agreed with the matters set forth therein (without limiting
Landlord’s other remedies).

24



--------------------------------------------------------------------------------



 



ARTICLE 20: RIGHTS RESERVED BY LANDLORD
          Except to the extent expressly limited herein, Landlord reserves full
rights to control the Property (which rights may be exercised without subjecting
Landlord to claims for constructive eviction, abatement of Rent damages or other
claims of any kind), including more particularly, but without limitation, the
following rights:
          A. General Matters. To: (i) change the name or street address of the
Property or designation of the Premises, (ii) install and maintain signs on and
about the Property, and grant any other Person the right to do so, (iii) retain
at all times, and use in appropriate instances, keys to all doors within and
into the Premises, subject to the limitations at the end of Paragraph B below,
(iv) grant to any Person the right to conduct any business or render any service
at the Property, whether or not the same are similar to the use permitted Tenant
by this Lease, (v) have access for Landlord and other tenants of the Property to
any mail chutes located on the Premises according to the rules of the United
States Postal Service (and to install or remove such chutes), and (vi) in case
of fire, invasion, insurrection, riot, civil disorder, public excitement or
other dangerous condition, or threat thereof: (a) limit or prevent access to the
Property, (b) shut down elevator service, (c) activate elevator emergency
controls, and (d) otherwise take such action or preventative measures deemed
necessary by Landlord for the safety of tenants of the Property or the
protection of the Property and other property located thereon or therein (but
this provision shall impose no duty on Landlord to take such actions, and no
liability for actions taken in good faith).
          B. Access To Premises. Subject to the following provisions, to enter
the Premises in order to: (i) inspect, (ii) supply cleaning service or other
services to be provided Tenant hereunder, (iii) show the Premises to current and
prospective Lenders, insurers, purchasers, governmental authorities, and their
representatives, and during the last twelve (12) months of Tenant’s occupancy,
show the Premises to prospective tenants and leasing brokers, and (iv) decorate,
remodel or alter the Premises if Tenant abandons the Premises at any time or
vacates the same during the last 120 days of the Term (without thereby
terminating this Lease), and (v) perform any work or take any other actions
under Paragraph C below, or exercise other rights of Landlord under this Lease
or applicable Laws. If Tenant requests that any such access occur before or
after Building Hours, and Landlord schedules the work accordingly, Tenant shall
pay all overtime and other additional costs in connection therewith. In
connection with any such access to the Premises, except in emergencies or for
cleaning or other routine services to be provided to Tenant under this Lease,
Landlord shall: (a) provide reasonable advance written or oral notice to
Tenant’s on-site manager or other appropriate person, and (b) take reasonable
steps to minimize any disruption to Tenant’s business.
          C. Changes To The Property. Subject to the last sentence of this
Paragraph, to: (i) paint and decorate, (ii) perform repairs or maintenance, and
(iii) make replacements, restorations, renovations, alterations, additions and
improvements, structural or otherwise (including freon retrofit work), in and to
the Property or any part thereof, including any adjacent building, structure,
facility, land, street or alley, or change the uses thereof (other than Tenant’s
permitted use under this Lease), inducing changes, reductions or additions of
corridors, entrances, doors, lobbies, parking facilities and other areas,
structural support columns and shear walls, elevators, stairs, escalators,
mezzanines, solar tint windows or film, kiosks, planters, sculptures, displays,

25



--------------------------------------------------------------------------------



 



and other amenities and features therein, and changes relating to the connection
with or entrance into or use of the Property or any other adjoining or adjacent
building or buildings, now existing or hereafter constructed. In connection with
such matters, Landlord may erect scaffolding, barricades and other structures,
open ceilings, close entry ways, restrooms, elevators, stairways, corridors,
parking and other areas and facilities, and take such other actions as Landlord
deems appropriate. However, Landlord shall: (a) maintain reasonable access to
the Premises, and (b) in connection with entering the Premises, comply with the
last sentence of Paragraph B above.
          D. New Premises. To substitute for the Premises other premises (herein
referred to as the “new premises”) in the Property or another building in the
vicinity, provided: (i) the new premises shall be similar to the Premises in
size (up to 10% larger or smaller with the Rent and any other rights and
obligations of the parties based on the square footage of the Premises adjusted
proportionately to reflect the increase or decrease), (ii) Landlord shall
provide the new premises in a condition substantially comparable to the Premises
at the time of the substitution (and Tenant shall diligently cooperate in the
preparation or approval of any plans or specifications for the new premises as
requested by Landlord or Landlord’s representatives), (iii) the parties shall
execute an appropriate amendment to the Lease confirming the change within
thirty (30) days after Landlord requests, and (iv) if Tenant shall already have
taken possession of the Premises: (a) Landlord shall pay the direct,
out-of-pocket, reasonable expenses of Tenant in moving from the Premises to the
new premises, and (b) Landlord shall give Tenant at least thirty (30) days’
notice before making such substitution, and such move shall be made during
evenings, weekends, or otherwise so as to reasonably minimize any inconvenience
to Tenant. The new premises may include a portion of the then-current Premises,
and Landlord may separately apply the foregoing substitution right to any space
as to which Tenant has been, or is hereafter, granted a right, if any, to
expand, lease or relocate under other provisions of this Lease or any future
amendment hereto. Tenant shall surrender and vacate the Premises on the date
required in Landlord’s notice of substitution, in the condition and as required
under Article 23, and any failure to do so shall be subject to Article 24.
ARTICLE 21: LANDLORD’S RIGHT TO CURE
          If Landlord shall fail to perform any obligation under this Lease
required to be performed by Landlord, Landlord shall not be deemed to be in
default hereunder nor subject to any claims for damages of any kind, unless such
failure shall have continued for a period of thirty (30) days after notice
thereof by Tenant (provided, if the nature of Landlord’s failure is such that
more time is reasonably required in order to cure, Landlord shall not be in
default if Landlord commences to cure within such period and thereafter
diligently seeks to cure such failure to completion). If Landlord shall default
and fail to cure as provided herein, Tenant shall have such rights and remedies
as may be available to Tenant under applicable Laws, subject to the other
provisions of this Lease; provided, Tenant shall have no right of self-help to
perform repairs or any other obligation of Landlord, and shall have no right to
withhold, set-off, or abate Rent, or terminate this Lease, except as may be
expressly provided in this Lease, and Tenant hereby expressly waives the
provisions of any Law to the contrary.

26



--------------------------------------------------------------------------------



 



ARTICLE 22: INDEMNIFICATION
     Subject to the provisions of Articles 10 and 11, Tenant shall defend,
indemnify and hold Landlord harmless from and against any and all claims,
demands, losses, penalties, fines, fees, charges, assessments, liabilities,
damages, judgments, orders, decrees, actions, administrative or other
proceedings, costs and expenses (including reasonable attorneys’ and expert
witness fees, and court costs), arising or alleged to arise from: (i) any
violation or breach of this Lease or applicable Law by any Tenant Parties (as
defined below), (ii) damage, loss or injury to persons, property or business
directly or indirectly arising out of any Tenant Party’s use of the Premises or
Property, or out of any other act or omission of any Tenant Parties, and
(iii) any other damage, loss or injury to persons, property or business
occurring in, about or from the Premises, except to the extent that such other
damage, loss or injury to persons, property or business is caused by the
negligence or intentional misconduct of Landlord. For purposes of this
provision, “Tenant Parties” shall mean Tenant, any other occupant of the
Premises and any of their respective agents, employees, invitees, Transferees
and contractors.
ARTICLE 23: RETURN OF POSSESSION
     A. General Provisions. At the expiration or earlier termination of this
Lease or Tenant’s right of possession, Tenant shall vacate and surrender
possession of the entire Premises in the condition required under Article 8 and
the Rules, ordinary wear and tear excepted, shall surrender all keys and key
cards, and any parking transmitters, stickers or cards to Landlord, and shall
remove all personal property and office trade fixtures that may be readily
removed without damage to the Premises or Property, subject to the following
provisions.
     B. Landlord’s Property. All improvements, fixtures and other items,
including ceiling light fixtures, HVAC equipment, plumbing fixtures, hot water
heaters, fire suppression and sprinkler systems, Lines under Article 28,
built-in shelves and cabinets, interior partitioning, interior stairs, wall
coverings, carpeting and other flooring, blinds, drapes and window treatments,
in or serving the Premises, whether installed by Tenant or Landlord, and any
other items installed or provided by Landlord or at Landlord’s expense
(including any modular furniture provided or paid for by Landlord), shall be
Landlord’s property and shall remain upon the Premises, all without
compensation, allowance or credit to Tenant, unless Landlord elects otherwise as
provided in Paragraph C below.
     C. Removal of Items by Tenant. Notwithstanding the foregoing to the
contrary, if prior to expiration or earlier termination of this Lease or within
thirty (30) days thereafter Landlord so directs by notice, Tenant shall promptly
remove such items described in Paragraph B above as are designated in such
notice and restore the Premises to the condition prior to the installation of
such items in a good and workmanlike manner, provided, Landlord shall not
require removal of any such items that (i) already existed in the Premises
before this Lease and Tenant’s occupancy of the Premises, or (ii) involve
customary office improvements that are installed by or for Tenant pursuant to
the provisions of this Lease (including any Exhibit hereto) to the extent that
Tenant seeks, and Landlord grants, a written waiver of such removal requirement
in connection with Landlord’s approval of the plans for such improvements.
     D. Tenant’s Failure to Remove Items. If Tenant shall fail to remove any
items from the Premises as required hereunder, Landlord may do so and Tenant
shall pay Landlord’s

27



--------------------------------------------------------------------------------



 



charges therefor upon demand. All such property removed from the Premises by
Landlord pursuant to any provisions of this Lease or any Law may be handled or
stored by Landlord at Tenant’s expense, and Landlord shall in no event be
responsible for the value, preservation or safekeeping thereof. All such
property not removed from the Premises or retaken from storage by Tenant within
thirty (30) days after expiration or earlier termination of this Lease or
Tenant’s right to possession shall, at Landlord’s option, be conclusively deemed
to have been conveyed by Tenant to Landlord as if by bill of sale without
payment by Landlord. Unless prohibited by applicable Law, Landlord shall have a
lien against such property for the costs incurred in removing and storing the
same.
ARTICLE 24: HOLDING OVER
     Unless Landlord expressly agrees otherwise in writing, Tenant shall pay
Landlord 150% of the amount of Rent then applicable prorated on a per diem basis
for each day that Tenant shall fail to vacate or surrender possession of the
Premises or any part thereof after expiration or earlier termination of this
Lease as required under Article 23, together with all damages (direct and
consequential) sustained by Landlord on account thereof. Tenant shall pay such
amount of Rent monthly in advance (subject to refund of any partial month
occupancy prorated on a per diem basis), and such other amounts on demand. The
foregoing provisions, and Landlord’s acceptance of any such amounts, shall not
serve as permission for Tenant to hold-over, nor serve to extend the Term
(although Tenant shall remain a tenant-at-sufferance bound to comply with all
other provisions of this Lease until Tenant properly vacates the Premises,
including Article 23), and Landlord shall have such other remedies to recover
possession of the Premises as may be available to Landlord under applicable
Laws. Notwithstanding the foregoing, before or after termination, Landlord may
provide notice advising Tenant of the Rent and other terms on which Tenant may
hold over on a month-to-month basis; if Tenant holds over more than one full
calendar month after delivery of such notice, Tenant shall thereafter be a
month-to-month tenant on the terms of this Lease prior to termination as
modified by Landlord’s notice.
ARTICLE 25: NOTICES
     Except as expressly provided to the contrary in this Lease, every notice or
other communication to be given by either party to the other with respect hereto
or to the Premises or Property, shall be in writing and shall not be effective
unless served personally or by national air courier service, or United States
certified mail, return receipt requested, postage prepaid, to the parties at the
addresses set forth in Article 1, or such other address or addresses as Tenant
or Landlord may from time to time designate by notice given as above provided.
Every notice or other communication hereunder shall be deemed to have been given
as of the third business day following the date of such mailing (or as of any
earlier date evidenced by a receipt from such national air courier service or
the United States Postal Service) or immediately if personally delivered.
Notices not sent in accordance with the foregoing shall be effective when
received by the parties at the addresses required herein.

28



--------------------------------------------------------------------------------



 



ARTICLE 26: REAL ESTATE BROKERS
     Landlord and Tenant hereby mutually: (i) represent and warrant to each
other that they have dealt only with the broker, if any, designated in Article 1
(whose commission, if any, shall be paid pursuant to separate written agreement
by the party signing such agreement) as broker, agent or finder in connection
with this Lease, and (ii) agree to defend, indemnify and hold each other
harmless from and against any and all claims, demands, losses, liabilities,
damages, judgments, costs and expenses (including reasonable attorneys’ and
expert witness fees, and court costs), arising or alleged to arise from any
breach of their respective foregoing representation and warranty under this
Article.
ARTICLE 27: NO WAIVER
     No provision of this Lease will be deemed waived by either party unless
expressly waived in writing and signed by the waiving party. No waiver shall be
implied by delay or any other act or omission of either party. No waiver by
either party of any provision of this Lease shall be deemed a waiver of such
provision with respect to any subsequent matter relating to such provision, and
Landlord’s consent or approval respecting any action by Tenant shall not
constitute a waiver of the requirement for obtaining Landlord’s consent or
approval respecting any subsequent action. Acceptance of Rent by Landlord
directly or through any agent or lock-box arrangement shall not constitute a
waiver of any breach by Tenant of any term or provision of this Lease (and
Landlord reserves the right to return or refund any untimely payments if
necessary to preserve Landlord’s remedies). No acceptance of a lesser amount of
Rent shall be deemed a waiver of Landlord’s right to receive the full amount
due, nor shall any endorsement or statement on any check or payment or any
letter accompanying such check or payment be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the full amount due. The acceptance of Rent or of the
performance of any other term or provision from, or providing directory listings
or services for, any Person other than Tenant shall not constitute a waiver of
Landlord’s right to approve any Transfer. No delivery to, or acceptance by,
Landlord or its agents or employees of keys, nor any other act or omission of
Tenant or Landlord or their agents or employees, shall be deemed a surrender, or
acceptance of a surrender, of the Premises or a termination of this Lease,
unless stated expressly in writing by Landlord.
ARTICLE 28: TELECOMMUNICATION LINES
     A. Telecommunication Lines. Subject to Landlord’s continuing right of
supervision and reasonable approval, and the other provisions hereof, Tenant
may: (i) install telecommunication lines (“Lines”) connecting the Premises to
any Property terminal block already serving or available to serve the Premises,
or (ii) use such Lines as may currently exist and already connect the Premises
to such terminal block. Such terminal block may comprise, or be connected
through riser or other Lines with, a main distribution frame (“MDF”) for the
Property. Landlord disclaims any representations, warranties or understandings
concerning the capacity, design or suitability of any such terminal or MDF,
Property riser Lines, or related equipment. If there is, or will be, more than
one tenant in the Property, at any time, Landlord may allocate, and periodically
reallocate, connections to the terminal blocks and MDF based on the proportion
of rentable area each tenant leases, or the type of business operations or
requirements of such tenants, in Landlord’s reasonable discretion. Landlord may
arrange for an

29



--------------------------------------------------------------------------------



 



independent contractor to review Tenant’s requests for approval hereunder,
monitor or supervise Tenant’s installation, connection and disconnection of
Lines, and provide other such services, or Landlord may provide the same, and
Tenant shall pay Landlord’s reasonable charges therefor as provided in
Article 9.
     B. Installation. Tenant may install and use Tenant’s Lines and make
connections and disconnections at the terminal blocks as described above,
provided Tenant shall: (i) obtain Landlord’s prior written reasonable approval
of all aspects thereof, (ii) use an experienced and qualified contractor
reasonably designated or approved in writing in advance by Landlord (whom
Landlord may require to enter an access and indemnity agreement on Landlord’s
then-standard form of agreement therefor), (iii) comply with such reasonable
inside wire standards as Landlord may adopt from time to time, and all other
provisions of this Lease, including Article 9 respecting Work, and the Rules
respecting access to the wire closets, (iv) not install Lines in the same
sleeve, chaseway or other enclosure in close proximity with electrical wire, and
not install PVC-coated Lines under any circumstances, (v) thoroughly test any
riser Lines to which Tenant intends to connect any Lines to ensure that such
riser Lines are available and are not then connected to or used for telephone,
data transmission or any other purpose by any other party (whether or not
Landlord has previously approved such connections), and not connect to any such
unavailable or connected riser Lines, and (vi) not connect any equipment to the
Lines which may create an electromagnetic field exceeding the normal insulation
ratings of ordinary twisted pair riser cable or cause radiation higher than
normal background radiation, unless the Lines therefor (including riser Lines)
are appropriately insulated to prevent such excessive electromagnetic fields or
radiation (and such insulation shall not be provided by the use of additional
unused twisted pair Lines). As a condition to permitting installation of new
Lines, Landlord may require that Tenant remove any existing Lines located in or
serving the Premises previously installed or utilized by Tenant.
     C. Limitation of Liability. Except to the extent due to Landlord’s
intentional misconduct or grossly negligent acts, Landlord shall have no
liability for damages arising, and Landlord does not warrant that the Tenant’s
use of the Lines will be free, from the following (collectively called “Line
Problems”): (i) any eavesdropping, wire-tapping or theft of long distance access
codes by unauthorized parties, (ii) any failure of the Lines to satisfy Tenant’s
requirements, or (iii) any capacitance, attenuation, cross-talk or other
problems with the Lines, any misdesignation of the Lines in the MDF room or wire
closets, or any shortages, failures, variations, interruptions, disconnections,
loss or damage caused by or in connection with the installation, maintenance,
replacement, use or removal of any other Lines or equipment at the Property by
or for other tenants at the Property, by any failure of the environmental
conditions at or the power supply for the Property to conform to any
requirements of the Lines or any other problems associated with any Lines or by
any other cause. Under no circumstances shall any Line Problems be deemed an
actual or constructive eviction of Tenant, render Landlord liable to Tenant for
abatement of any Rent or other charges under the Lease, or relieve Tenant from
performance of Tenant’s obligations under the Lease. Landlord in no event shall
be liable for damages by reason of loss of profits, business interruption or
other consequential damage arising from any Line Problems.

30



--------------------------------------------------------------------------------



 



ARTICLE 29: HAZARDOUS MATERIALS
     A. Hazardous Materials Generally Prohibited. Landlord represents that, to
the actual knowledge of the Regional Manager for Landlord’s management company
for the Property, as of the date of this Lease, there are no Hazardous Materials
on or affecting the Premises or common areas of the Property serving the
Premises in violation of any environmental Laws. Except as provided herein,
Tenant and Landlord shall not transport, use, store, maintain, generate,
manufacture, handle, dispose, release, discharge, spill or leak any “Hazardous
Material” (as defined in Article 30), or permit their respective employees,
agents, contractors, or other occupants of the Premises to engage in such
activities on or about the Property. However, the foregoing provisions shall not
prohibit the transportation to and from, and use, storage, maintenance and
handling within, the Property by Landlord, or the Premises by Tenant, of
substances customarily and lawfully used by Landlord in operating the Property,
or by Tenant in the business which Tenant is permitted to conduct in the
Premises under this Lease, as an incidental and minor part of such business, and
provided: (i) such substances shall be properly labeled, contained, used and
stored only in small quantities reasonably necessary for such permitted use and
the ordinary course of such business operations, in accordance with applicable
Laws, prevailing standards, and the manufacturers’ instructions therefor, and as
Landlord shall reasonably require (but no warning notices or symbols shall be
placed, or required to be placed, on or near any door to or within the Premises
or Property), (ii) such substances shall not be disposed of, released,
discharged or permitted to spill or leak in or about the Premises or the
Property (and under no circumstances shall any Hazardous Material be disposed of
within the drains or plumbing facilities in or serving the Premises or Property
or in any other public or private drain or sewer, regardless of quantity or
concentration), (iii) if any applicable Law or Landlord’s trash removal
contractor requires that any such substances be disposed of from the Premises
separately from ordinary trash, Tenant shall make arrangements at Tenant’s
expense for such, disposal in approved containers directly with a qualified and
licensed disposal company at a lawful disposal site, (iv) any remaining such
substances shall be completely, properly and lawfully removed from the Property
upon expiration or earlier termination of this Lease, and (v) for purposes of
removal and disposal of any such substances for which Tenant is responsible
hereunder, Tenant shall be named as the owner, operator and generator, shall
obtain a waste generator identification number, and shall execute all permit
applications, manifests, waste characterization documents and any other required
forms.
     B. Clean Up Responsibilities. If any Hazardous Material is released,
discharged or disposed of, or permitted to spill or leak, by Tenant or its
Transferees or their respective agents, employees or contractors, in violation
of the foregoing provisions of Article 29 A, Tenant shall immediately and
properly clean up and remove the Hazardous Materials from the Premises, Property
and any other affected property and clean or replace any affected personal
property (whether or not owned by Landlord) in compliance with applicable Laws
and then prevailing industry practices and standards, at Tenant’s expense
(without limiting Landlord’s other remedies therefor). Such clean up and removal
work (“Tenant Remedial Work”) shall be considered Work under Article 9 and
subject to the provisions thereof, including Landlord’s prior written approval
(except in emergencies), and any testing, investigation, feasibility and impact
studies, and the preparation and implementation of any remedial action plan
required by any court or regulatory authority having jurisdiction or reasonably
required by Landlord. In connection therewith, Tenant shall provide
documentation evidencing that all Tenant Remedial

31



--------------------------------------------------------------------------------



 



Work or other action required hereunder has been properly and lawfully completed
(including a certificate addressed to Landlord from an environmental consultant
reasonably acceptable to Landlord, in such detail and form as Landlord may
reasonably require). If any Hazardous Material is released, discharged, disposed
of, or permitted to spill or leak on or about the Property and is not caused by
Tenant or its Transferees or their respective agents, employees or contractors,
such release, discharge, disposal, spill or leak shall be deemed casualty damage
under Article 11 to the extent that the Premises and Tenant’s use thereof is
affected thereby; in such case, Landlord and Tenant shall have the obligations
and rights respecting such casualty damage provided under this Lease (including
Landlord’s obligations to restore under Article 11A by lawfully abating the
Hazardous Material, and Tenant’s rights to abate Rent under Article 11B).
     C. Miscellaneous. Tenant shall immediately upon written request provide
Landlord with copies of all material safety data sheets, permits, approvals,
memos, reports, correspondence, complaints, demands, claims, subpoenas,
requests, remediation and cleanup plans, and all papers of any kind filed with
or by any regulatory authority and any other books, records or items pertaining
to Hazardous Materials that are subject to this Article (collectively referred
to herein as “Tenant’s Hazardous Materials Records”). Tenant shall pay, prior to
delinquency, any and all fees, taxes (including excise taxes), penalties and
fines arising from or based on Tenant’s activities involving Hazardous Material
on or about the Premises or Property, and shall not allow such obligations to
become a lien or charge against the Property or Landlord. If Tenant violates any
provision of this Article with respect to any Hazardous Materials, Landlord may:
(i) require that Tenant immediately remove all Hazardous Materials from the
Premises and discontinue using, storing and handling Hazardous Materials in the
Premises, and/or (ii) pursue such other remedies as may be available to Landlord
under this Lease or applicable Law.
ARTICLE 30: DEFINITIONS
     (A) “Building” shall mean the structure (or portion owned by Landlord)
identified in Article 1.
     (B) “Building Hours” shall mean 8:00 A.M. to 6:00 P.M. Monday through
Friday, and 9:00 A.M. to 1:00 P.M. on Saturday (if comparable buildings in the
area have standard Saturday hours), except Holidays. “Holidays” means all
federal and state holidays, including New Year’s Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day and Christmas Day.
     (C) “Default Rate” shall mean one and one half percent (1 5%) per month, or
the highest rate permitted by applicable Law, whichever shall be less.
     (D) “Expenses” shall mean all expenses, costs and amounts (other than
Taxes) of every kind and nature relating to the ownership, management, repair,
maintenance, replacement, insurance and operation of the Property, including,
without limitation (except as expressly set forth herein): (i) Utility Costs,
(ii) complying with Laws, subject to the exclusions below, (iii) insurance,
including property damage and liability, and which may include, boiler, rent
loss,

32



--------------------------------------------------------------------------------



 



workers’ compensation, builders’ risk, automobile, flood, earthquake and other
coverages, including a reasonable allocation of costs under any blanket policies
and self-retention funds, (iv) supplies, materials, tools and equipment,
including rental, installment purchase and financing agreements therefor,
(v) accounting, security, janitorial, property management and other services,
(vi) compensation and benefits for personnel providing services at or below the
level of senior property manager (but if personnel handle other properties or
functions, the foregoing expenses shall be allocated appropriately between the
Property and such other properties or functions), (vii) payments under any
reciprocal easement, declaration or other agreement for sharing common area
costs or other matters in any development or complex in which the Property is
located, (viii) sales or other taxes on supplies or services for the Property,
(ix) operating and maintaining a property management office, including the fair
rental value, appropriately allocated between the Property and any other
property served by such office, and (x) operation, maintenance, repair,
installation, replacement, painting, decorating and cleaning of the Property and
off-site items that benefit the Property, including signs, traffic signals,
drainage and irrigation systems, sidewalks, driveways, parking facilities,
loading and service areas, landscaping, common area fixtures, trash compactors,
doors, windows, roofs, Systems and Equipment, and any other features of and
services for the Property. The foregoing provision is for definitional purposes
and shall not impose any obligation upon Landlord to incur such expenses, nor
limit other Expenses that Landlord may incur for the Property. Landlord may
retain independent contractors (or affiliated contractors at market rates) to
provide any services or perform any work, in which case the costs thereof shall
be deemed Expenses. Expenses shall, however, exclude:
          (1) the following items: (a) interest and amortization on Mortgages,
and other debt costs or ground lease payments, if any, except as provided
herein, (b) depreciation of buildings and other improvements (except permitted
amortization of certain capital expenditures as provided below), (c) legal fees
in connection with leasing, tenant disputes or enforcement of leases, (d) real
estate brokers’ commissions or marketing costs, (e) improvements or alterations
to tenant spaces, (f) the cost of providing any service directly to, and paid
directly by, any tenant, (g) costs of any items to the extent Landlord receives
reimbursement from insurance proceeds or from a warranty or other such third
party (such proceeds to be deducted from Expenses in the year in which
received); and
          (2) capital expenditures, except those: (a) made primarily to reduce
Expenses or increases therein, or to comply with Laws or insurance requirements
(excluding capital expenditures to cure violations of Laws or insurance
requirements that existed prior to the date of this Lease), or (b) for
replacements (as opposed to additions or new improvements) of roofs and parking
areas, and other nonstructural items located in the common areas of the Property
required to keep such areas in good condition; provided, any such permitted
capital expenditure shall be amortized (with interest at the prevailing loan
rate available to Landlord when the cost was incurred) over: (x) the period
during which the reasonably estimated savings in Expenses equals the
expenditure, if applicable, or (y) the useful life of the item as reasonably
determined by Landlord.
     (E) “Hazardous Material” shall include, but not be limited to: (i) any
flammable, explosive, toxic, radioactive, biological, corrosive or otherwise
hazardous chemical, substance,

33



--------------------------------------------------------------------------------



 



liquid, gas, device, form of energy, material or waste or component thereof,
(ii) petroleum-based products, diesel fuel, paints, solvents, lead, radioactive
materials, cyanide, biohazards, infectious or medical waste and “sharps”,
printing inks, acids, DDT, pesticides, ammonia compounds, and any other items
which now or subsequently are found to have an adverse effect on the environment
or the health and safety of persons or animals or the presence of which require
investigation or remediation under any Law or governmental policy, and (iii) any
item defined as a “hazardous substance”, “hazardous material”, “hazardous
waste”, “regulated substance” or “toxic substance” under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C.§9601, et seq., Hazardous Materials Transportation Act, 49 U.S.C. §1801,
et seq., Resource Conservation and Recovery Act of 1976, 42 U.S.C. §6901 et
seq., Clean Water Act, 33 U.S.C.§1251, et seq., Safe Drinking Water Act, 14
U.S.C. §300f, et seq., Toxic Substances Control Act, 15 U.S.C. §2601, et seq.,
Atomic Energy Act of 1954, 42 U.S.C. §2014 et seq., and any similar federal,
state or local Laws, and all regulations, guidelines, directives and other
requirements thereunder, all as may be amended or supplemented from time to
time.
     (F) “Landlord” shall mean only the landlord from time to time, except that
for purposes of any provisions defending, indemnifying and holding Landlord
harmless hereunder, “Landlord” shall include past, present and future landlords
and their respective partners, beneficiaries, trustees, officers, directors,
employees, shareholders, principals, agents, affiliates, successors and assigns.
     (G) “Law” or “Laws” shall mean all federal, state, county and local
governmental and municipal laws, statutes, ordinances, rules, regulations,
codes, decrees, orders and other such requirements, applicable equitable
remedies and decisions by courts in cases where such decisions are considered
binding precedents in the State in which the Property is located, and decisions
of federal courts applying the Laws of such State, at the time in question. This
Lease shall be interpreted and governed by the Laws of the State in which the
Property is located.
     (H) “Lender” shall mean the holder of any Mortgage at the time in question,
and where such Mortgage is a ground lease, such term shall refer to the ground
lessor (and the term “ground lease” although not capitalized is intended
throughout this Lease to include any superior or master lease).
     (I) “Mortgage” shall mean all mortgages, deeds of trust, ground leases and
other such encumbrances now or hereafter placed upon the Property or Building,
or any part thereof, and all renewals, modifications, consolidations,
replacements or extensions thereof, and all indebtedness now or hereafter
secured thereby and all interest thereon.
     (J) “Person” shall mean an individual, trust, partnership, limited
liability company, joint venture, association, corporation and any other entity.
     (K) “Premises” shall mean the area within the Building identified in
Article 1 and Exhibit A. Possession of areas necessary for utilities, services,
safety and operation of the Property, including the Systems and Equipment, fire
stairways, perimeter walls, space between the finished ceiling of the Premises
and the slab of the floor or roof of the Property thereabove,

34



--------------------------------------------------------------------------------



 



and the use thereof together with the right to install, maintain, operate,
repair and replace the Systems and Equipment, including any of the same in,
through, under or above the Premises in locations that will not materially
interfere with Tenant’s use of the Premises, are hereby excepted and reserved by
Landlord, and not demised to Tenant.
     (L) “Property” shall mean the Building, and any common or public areas or
facilities, easements, corridors, lobbies, sidewalks, loading areas, driveways,
landscaped areas, skywalks, parking rights, garages and lots, and any and all
other rights, structures or facilities operated or maintained in connection with
or for the benefit of the Building, and all parcels or tracts of land on which
all or any portion of the Building or any of the other foregoing items are
located, and any fixtures, machinery, apparatus, Systems and Equipment,
furniture and other personal property located thereon or therein and used in
connection with the operation thereof. Landlord reserves the right to add land,
buildings, easements or other interests to, or sell or eliminate the same from,
the Property, and grant interests and rights in the Property to other parties.
If the Building shall now or hereafter be part of a development or complex of
buildings or structures collectively owned by Landlord or its affiliates, the
Property shall, at Landlord’s option, also be deemed to include such other of
those buildings or structures as Landlord shall from time to time designate, and
shall initially include such buildings and structures (and related facilities
and parcels on which the same are located) as Landlord shall have incorporated
by reference to the total rentable area of the Property in Article 1.
     (M) “Rent” shall have the meaning specified therefor in Article 3.
     (N) “Systems and Equipment” shall mean any plant, machinery, transformers,
duct work, cable, wires, and other equipment, facilities, and systems designed
to supply light, heat, ventilation, air conditioning and humidity or any other
services or utilities, or comprising or serving as any component or portion of
the electrical, gas, steam, plumbing, sprinkler, communications, alarm,
security, or fire/life/safety systems or equipment, or any elevators, escalators
or other mechanical, electrical, electronic, computer or other systems or
equipment for the Property, except to the extent that any of the same serves
particular tenants exclusively (and “systems and equipment” without
capitalization shall refer to such of the foregoing items serving particular
tenants exclusively).
     (O) “Taxes” shall mean all amounts (unless required by Landlord to be paid
under Article 14 or as Expenses) for federal, state, county, or local
governmental, special district, improvement district, municipal or other
political subdivision taxes, fees, levies, assessments, charges or other
impositions of every kind and nature in connection with the ownership, leasing
and operation of the Property, whether foreseen or unforeseen, general, special,
ordinary or extraordinary (including real estate and ad valorem taxes, general
and special assessments, transit taxes, water and sewer rents, license and
business license fees, use or occupancy taxes, gross receipts or sales taxes,
taxes on personal property and property management services, and taxes or
charges for fire protection, streets, sidewalks, road maintenance, refuse or
other services). If the method of taxation of real estate prevailing at the time
of execution hereof shall be, or has been, altered so as to cause the whole or
any part of the Taxes now, hereafter or heretofore levied, assessed or imposed
on real estate to be levied, assessed or imposed on Landlord, wholly or
partially, as a capital stock levy or otherwise, or on or measured by the rents,
income or gross

35



--------------------------------------------------------------------------------



 



receipts received therefrom, then such new or altered taxes shall be included
within the term “Taxes,” except that the same shall not include any portion of
such tax attributable to other income of Landlord not relating to the Property.
Tenant shall pay increased Taxes whether Taxes are increased as a result of
increases in the assessment or valuation of the Property (whether based on a
sale, change in ownership or refinancing of the Property or otherwise),
increases in tax rates, reduction or elimination of any rollbacks or other
deductions available under current law, scheduled reductions of any tax
abatement, as a result of the elimination, invalidity or withdrawal of any tax
abatement, or for any other cause whatsoever. Notwithstanding the foregoing,
there shall be excluded from Taxes all excess profits taxes, franchise taxes,
gift taxes, capital stock taxes, inheritance and succession taxes, estate taxes,
federal and state income taxes, and other taxes to the extent applicable to
Landlord’s general or net income (as opposed to rents, receipts or income
attributable to operations at the Property).
     (P) “Tenant” shall be applicable to one or more Persons as the case may be,
the singular shall include the plural, and if there be more than one Tenant, the
obligations thereof shall be joint and several. When used in the lower case,
“tenant” shall mean any other tenant or occupant of the Property.
     (Q) “Tenant’s Share” of Taxes and Expenses shall be the percentage set
forth in Article 1, but if the rentable area of the Premises changes due to the
addition or subtraction of space under this Lease or by amendment, Landlord
shall reasonably adjust Tenant’s Share to be based on the rentable area of the
Premises divided by the rentable area of the Property, subject to further
adjustment hereunder and under Article 3. If the Property shall now or hereafter
be part of or shall include a development or complex of two or more buildings or
structures collectively owned by Landlord or its affiliates, Landlord may
allocate Expenses and Taxes (or components thereof) within such complex or
development, and between such buildings and structures and the parcels on which
they are located, in accordance with sound accounting and management practices.
In the alternative, Landlord may determine Tenant’s Share of Expenses and Taxes
(or components thereof) for all or any such buildings and structures, and any
common areas and facilities operated or maintained in connection therewith and
all parcels or tracts of land on which all or any portion of any of the other
foregoing items are located, in accordance with sound accounting and management
practices; provided, Landlord shall reasonably reduce Tenant’s Share to be based
on the ratio of the rentable area of the Premises to the rentable area of all
such buildings as to which such Expenses and Taxes (or components thereof) are
included. In addition, if the Property, or any development or complex of which
it is a part, shall contain non-office uses during any period, Landlord may
determine, in accordance with sound accounting and management practices,
Tenant’s Share of Taxes and Expenses for only the office portion of the Property
or of such development or complex; in such event, Landlord shall reasonably
adjust Tenant’s Share to be based on the ratio of the rentable area of the
Premises to the rentable area of such office portion for such period. Tenant
acknowledges that the “rentable area of the Premises” under this Lease includes
the so-called “usable area,” without deduction for columns or projections,
multiplied by one or more load or conversion factors to reflect a share of
certain areas, which may include lobbies, corridors, mechanical, utility,
janitorial, boiler and service rooms and closets, restrooms, and other public,
common and service areas. Except as provided expressly to the contrary herein,
the “rentable area of the Property” shall include all rentable area of all space
leased or available for lease at the Property (excluding any parking
facilities).

36



--------------------------------------------------------------------------------



 



Landlord may reasonably re-determine the rentable area of the Property from time
to time to reflect remeasurements, re-configurations, additions or modifications
to the Property, and may reasonably adjust Tenant’s Share prospectively based
thereon.
     R. “Utility Costs” shall include costs for electricity, power, gas, steam,
oil or other fuel, water, sewer and other such services for the Property,
including sales or other taxes thereon.
ARTICLE 31: OFFER
     The submission and negotiation of this Lease shall not be deemed an offer
to enter the same by Landlord (nor an option or reservation for the Premises),
but the solicitation of such an offer by Tenant. Tenant agrees that its
execution of this Lease constitutes a firm offer to enter the same which may not
be withdrawn for a period of twenty (20) business days after delivery to
Landlord. During such period and in reliance on the foregoing, Landlord may, at
Landlord’s option, deposit any Security Deposit and Rent, proceed with any
plans, specifications, alterations or improvements, and permit Tenant to enter
the Premises, but such acts shall not be deemed an acceptance of Tenant’s offer
to enter this Lease, and such acceptance shall be evidenced only by Landlord
signing and delivering this Lease to Tenant.
ARTICLE 32: MISCELLANEOUS
     A. Captions and Interpretation. The captions of the Articles and Paragraphs
of this Lease, and any computer highlighting of changes from earlier drafts, are
for convenience of reference only and shall not be considered or referred to in
resolving questions of interpretation Tenant acknowledges that it has read this
Lease and that it has had the opportunity to confer with counsel in negotiating
this Lease; accordingly, this Lease shall be construed neither for nor against
Landlord or Tenant, but shall be given a fair and reasonable interpretation in
accordance with the meaning of its terms. The neuter shall include the masculine
and feminine, and the singular shall include the plural. The term “including”
shall be interpreted to mean “including, but not limited to.”
     B. Survival of Provisions. All obligations (including indemnity, Rent and
other payment obligations) or rights of either party arising during or
attributable to the period prior to expiration or earlier termination of this
Lease shall survive such expiration or earlier termination.
     C. Severability. If any term or provision of this Lease or portion thereof
shall be found invalid, void, illegal, or unenforceable generally, or with
respect to any particular party, by a court of competent jurisdiction, it shall
not affect, impair or invalidate any other terms or provisions or the remaining
portion thereof or enforceability with respect to any other party.
     D. Perpetuities. If the Commencement Date is delayed in accordance with
Article 2 for more than nine (9) months, Landlord may declare this Lease
terminated by notice to Tenant, and if the Commencement Date is so delayed for
more than three years, this Lease shall thereupon be deemed terminated without
further action by either party.

37



--------------------------------------------------------------------------------



 



     E. Short Form Lease. Neither this Lease nor any memorandum of lease or
short form lease shall be recorded by Tenant, but Landlord or any Lender may
elect to record a short form of this Lease, in which case Tenant shall promptly
execute, acknowledge and deliver the same on a form prepared by Landlord or such
Lender.
     F. Light, Air and Other Interests. This Lease does not grant any legal
rights to “light and air” outside the Premises nor any particular view visible
from the Premises, nor any easements, licenses or other interests unless
expressly contained in this Lease.
     G. Authority. Tenant and all Persons signing for Tenant below, and Landlord
and all Persons signing for Landlord below, hereby represent that this Lease has
been fully authorized and no further approvals are required, and that Landlord
and Tenant are duly organized, in good standing and legally qualified to do
business in the Property and Premises (and have any required certificates,
licenses, permits and other such items).
     H. Partnership Tenant. If Tenant is a partnership, all current and new
general partners shall be jointly and severally liable for all obligations of
Tenant hereunder and as this Lease may hereafter be modified, whether such
obligations accrue before or after admission of future partners or after any
partners die or leave the partnership. Tenant shall cause each new partner to
sign and deliver to Landlord written confirmation of such liability, in form and
content satisfactory to Landlord, but failure to do so shall not avoid such
liability.
     I. Successors and Assigns; Transfer of Property and Security Deposit. Each
of the terms and provisions of this Lease shall be binding upon and inure to the
benefit of the parties’ respective heirs, executors, administrators, guardians,
custodians, successors and assigns, subject to Article 13 respecting Transfers
and Article 18 respecting rights of Lenders. Subject to Article 18, if Landlord
shall convey or transfer the Property or any portion thereof in which the
Premises are contained to another party, such party shall thereupon be and
become landlord hereunder, shall be deemed to have fully assumed all of
Landlord’s obligations under this Lease accruing during such party’s ownership,
including the return of any Security Deposit, and Landlord shall be free of all
such obligations accruing from and after the date of conveyance or transfer.
     J. Limitation of Liability. Tenant agrees to look solely to Landlord’s
interest in the Property for the enforcement of any judgment, award, order or
other remedy under or in connection with this Lease or any related agreement,
instrument or document or for any other matter whatsoever relating thereto or to
the Property or Premises. Under no circumstances shall any present or future,
direct or indirect, principals or investors, general or limited partners,
officers, directors, shareholders, trustees, beneficiaries, participants,
advisors, managers, employees, agents or affiliates of Landlord, or of any of
the other foregoing parties, or any of their heirs, successors or assigns have
any liability for any of the foregoing matters. In no event shall Landlord be
liable to Tenant for any consequential damages.
     K. Confidentiality. Tenant shall use commercially reasonable efforts to
keep confidential the content and all copies of this Lease, related documents or
amendments now or hereafter entered, and all proposals, materials, information
and matters relating thereto, including

38



--------------------------------------------------------------------------------



 



the results of any review of Landlord’s records under Article 3, and not to
disclose, disseminate or distribute any of the same, or permit the same to
occur, except on an “as needed” basis to the extent reasonably required for
proper business purposes by Tenant’s employees, attorneys, insurers, auditors,
lenders, brokers and Transferees, and except as may be required by Law or court
proceedings.
ARTICLE 33: ENTIRE AGREEMENT
     This Lease, together with the Exhibits and other documents listed in
Article 1 (WHICH ARE HEREBY COLLECTIVELY INCORPORATED HEREIN AND MADE A PART
HEREOF AS THOUGH FULLY SET FORTH), contains all the terms and provisions between
Landlord and Tenant relating to the matters set forth herein and no prior or
contemporaneous agreement or understanding pertaining to the same shall be of
any force or effect, except for any such contemporaneous agreement specifically
referring to and modifying this Lease and signed by both parties. Without
limitation as to the generality of the foregoing, Tenant hereby acknowledges and
agrees that Landlord’s leasing agents and field personnel are only authorized to
show the Premises and negotiate terms and conditions for leases subject to
Landlord’s final approval, and are not authorized to make any agreements,
representations, understandings or obligations binding upon Landlord respecting
the condition of the Premises or Property, suitability of the same for Tenant’s
business, the current or future amount of Taxes or Expenses or any component
thereof, the amount of rent or other terms applicable under other leases at the
Property, whether Landlord is furnishing the same utilities or services to other
tenants at all, on the same level or on the same basis, or any other matter, and
no such agreements, representations, understandings or obligations not expressly
contained herein or in such contemporaneous agreement shall be of any force or
effect. TENANT HAS RELIED ON TENANTS INSPECTIONS AND DUE DILIGENCE IN ENTERING
THIS LEASE, AND NOT ON ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
CONCERNING THE HABITABILITY, CONDITION OR SUITABILITY OF THE PREMISES OR
PROPERTY FOR ANY PARTICULAR PURPOSE OR ANY OTHER MATTER NOT EXPRESSLY CONTAINED
HEREIN. This Lease, including the Exhibits referred to above, may not be
modified, except in writing signed by both parties.
     IN WITNESS WHEREOF, the parties have executed this Lease as of the date
first set forth above.

                              LANDLORD:   CMD REALTY INVESTMENT FUND II, L.P.
[SEAL]             an Illinois limited partnership               By:   CMD/Fund
II GP Investments, L.P.,                 an Illinois limited partnership, its
general partner                   By:   CMD REIM II, Inc., an Illinois
corporation,                 its general partner
 
                       
 
              By:    /s/ Robert C. Gibbons    
 
                 
 
Robert C. Gibbons, Vice President    

39



--------------------------------------------------------------------------------



 



                              TENANT:   HEALTHCALC.NET, INC. [SEAL]            
a Texas corporation    
 
                       
 
      By:     /s/ Peter A. Egan                                 Peter A. Egan,
President    

CERTIFICATE
     I,                                                                  , as
                                                                 of the
aforesaid Tenant, hereby certify that the individual(s) executing the foregoing
Lease on behalf of Tenant was/were duly authorized to act in his/their
capacities as set forth above, and his/their action(s) are the action of Tenant.

             
(Corporate Seal)
           
 
     
 
   

40



--------------------------------------------------------------------------------



 



EXHIBIT A: PREMISES
PARKWAY COMMONS
SUITE 199
(Floor Plate Showing Premises Cross-Hatched)
[GRAPHIC]

1



--------------------------------------------------------------------------------



 



EXHIBIT B: RULES
     (1) Access to Property. Before or after Building Hours, or such other hours
as Landlord shall determine from time to time, access to and within the Property
and/or to the lobbies, entrances, exits, elevators and other areas in and about
the Property may be restricted to the use of a key or keycard to the outside
doors of the Property, or pursuant to such other reasonable security procedures
as Landlord may from time to time impose. Landlord shall in all cases retain the
right to control and prevent access to such areas by Persons engaged in
activities which are illegal or violate these Rules, or whose presence in the
judgment of Landlord shall be prejudicial to the safety, character, reputation
and interests of the Property and its tenants (and Landlord shall have no
liability in damages for such actions taken in good faith). No Tenant and no
employee or invitee of Tenant shall enter areas reserved for the exclusive use
of Landlord, its employees or invitees or other Persons. Tenant shall keep doors
to corridors and lobbies closed except when persons are entering or leaving.
     (2) Signs. Landlord shall prescribe the suite number for the Premises and
cause building standard suite identification signage to be placed on or adjacent
to the main entrance door of the Premises, and shall provide directory flips for
any Property directory consistent with Landlord’s standard practices at the
Property. Tenant shall bear the expense of initial building standard signage and
directory strips, and Tenant shall pay Landlord’s standard charges for changes
requested by Tenant and approved by Landlord thereafter promptly after billing
thereof. Tenant shall not paint, display, inscribe, maintain or affix any sign,
placard, picture, advertisement name, notice, lettering or direction on any part
of the outside or inside of the Property, or on any part of the inside of the
Premises which can be seen from the outside of the Premises, without the prior
consent of Landlord, and then only such name or names or matter and in such
color, size, style, character and material, and with professional designers,
fabricators and installers as may be first approved or designated by Landlord in
writing; Landlord reserves the right, without notice to Tenant, to remove at
Tenant’s expense all matter not so installed or approved.
     (3) Window and Door Treatments. Tenant shall not place anything or allow
anything to be placed in the Premises near the glass of any door, partition,
wall or window which may be unsightly from outside the Premises, and Tenant
shall not place or permit to be placed any article of any kind on any window
ledge or on the exterior walls; blinds, shades, awnings or other forms of inside
or outside window devices shall not be placed in or about the outside windows or
doors in the Premises except to the extent, if any, that the design, character,
shape, color, material and make thereof is first approved or designated by
Landlord. Tenant shall not install or remove any solar tint film from the
windows.
     (4) Balconies and Patios. If the Premises has access to a patio or balcony,
Tenant shall have a license to enter such area, subject to the following
provisions: (i) Tenant’s access to such area shall be limited to the area
immediately adjoining the Premises (and bounded by an extension of the demising
lines of the Premises), and Landlord reserves the right to install materials
separating Tenant’s area from the area adjoining other tenants’ premises,
(ii) Tenant shall use such area only in a manner that is quiet and compatible
with the nature of the Building as an office building, which only involves the
use of benches or outdoor furniture approved by

1



--------------------------------------------------------------------------------



 



Landlord in writing, and which will not bother, disturb or annoy any other
occupants of the Property, and (iii) Tenant’s use thereof shall be subject to
the other provisions of this Lease, including the other Rules.
     (5) Lighting and General Appearance of Premises. Landlord reserves the
right to designate and/or approve in writing all internal lighting that may be
visible from the public, common or exterior areas. The design, arrangement,
style, color, character, quality and general appearance of the portion of the
Premises visible from public, common and exterior areas, and contents of such
portion of the Premises, including furniture, fixtures, signs, art work, wall
coverings, carpet and decorations, and all changes, additions and replacements
thereto shall at all times have a neat, professional, attractive, first class
office appearance.
     (6) Property Tradename, Likeness, Trademarks. Tenant shall not in any
manner use the name of the Property for any purpose other than as Tenant’s
business address, or use any tradenames or trademarks of Landlord, any other
tenant, or their affiliates, or any picture or likeness of the Property, for any
purpose, in any letterheads, circulars, notices, advertisements or other
material whatsoever.
     (7) Deliveries and Removals. Furniture, freight and other large or heavy
articles, and all other deliveries may be brought into the Property only at
times and in the manner designated by Landlord, and always at the Tenant’s sole
responsibility and risk. Landlord may inspect items brought into the Property or
Premises with respect to weight or dangerous nature or compliance with this
Lease or Laws. For security purposes, Landlord may (but shall have no obligation
to) require that all furniture, equipment, cartons and other articles removed
from the Premises or the Property first be listed in a removal authorization
signed by a Tenant representative and delivered to Landlord. Tenant shall not
take or permit to be taken in or out of other entrances or elevators of the
Property any item normally taken, or which Landlord otherwise reasonably
requires to be taken, in or out through service doors or on freight elevators.
Landlord may impose reasonable requirements for the use of freight elevators and
loading areas, and reserves the right to alter schedules, if necessary, without
notice (but freight elevators and loading areas will normally be available for
use on a first come-first served basis, and shall not require extra charges for
standard use). Any hand-carts shall have rubber wheels and sideguards, and no
other material-handling equipment may be used without Landlord’s prior written
approval.
     (8) Outside Vendors. Tenant shall not obtain for use upon the Premises
janitor or other services, except from Persons designated or approved by
Landlord. Any Person engaged by Tenant to provide any other services shall be
subject to scheduling and direction by the manager or security personnel of the
Property. Vendors must use freight elevators and service entrances.
     (9) Overloading Floors; Vaults. Tenant shall not overload any floor or part
thereof in the Premises or Property, including any public corridors or elevators
therein, by bringing in or removing any large or heavy articles, and Landlord
may prohibit, or direct and control the location and size of, safes and all
other heavy articles and require at Tenant’s expense

2



--------------------------------------------------------------------------------



 



supplementary supports of such material and dimensions as Landlord may deem
necessary to properly distribute the weight.
     (10) Locks and Keys. Tenant shall use such standard key system designated
by Landlord on all keyed doors to and within the Premises, excluding any
permitted vaults or safes (but Landlord’s designation shall not be deemed a
representation of adequacy to prevent unlawful entry or criminal acts, and
Tenant shall maintain such additional insurance as Tenant deems advisable for
such events). Tenant shall not attach or permit to be attached additional locks
or similar devices to any door or window, change existing locks or the mechanism
thereof, or make or permit to be made any keys for any door other than those
provided by Landlord. If more than two keys for one lock are desired, Landlord
will provide them upon payment of Landlord’s charges. In the event of loss of
any keys furnished by Landlord, Tenant shall pay Landlord’s reasonable charges
therefor. The term “key” shall include mechanical, electronic or other keys,
cards and passes.
     (11) Safety And Security Devices, Services And Programs. Safety and
security devices, services and programs provided by Landlord, if any, while
intended to deter crime and ensure safety, may not in given instances prevent
theft or other criminal acts, or ensure safety of persons or property. The risk
that any safety or security device, service or program may not be effective, or
may malfunction, or be circumvented by a criminal, is assumed by Tenant with
respect to Tenant’s property and interests, and Tenant shall obtain insurance
coverage to the extent Tenant desires protection against such criminal acts and
other losses, as further described in Article 10. Tenant agrees to cooperate in
any reasonable safety or security program developed by Landlord or required by
Law.
     (12) Utility Closets and Connections. Landlord reserves the right to
control access to and use of, and monitor and supervise any work in or
affecting, the “wire” or telephone, electrical, plumbing or other utility
closets, the Systems and Equipment, and any changes, connections, new
installations, and wiring work relating thereto (or Landlord may engage or
designate an independent contractor to provide such services). Tenant shall
obtain Landlord’s prior written reasonable consent for any such access, use and
work in each instance, and shall comply with such requirements as Landlord may
reasonably impose, and the other provisions of Article 6 respecting electric
installations and connections, Article 28 respecting telephone Lines and
connections, and Article 9 respecting Work in general. Tenant shall have no
right to use any broom closets, storage closets, janitorial closets, or other
such closets, rooms and areas whatsoever. Tenant shall not install in or for the
Premises any equipment which requires more electric current than Landlord is
required to provide under this Lease, without Landlord’s prior written approval,
and Tenant shall ascertain from Landlord the maximum amount of load or demand
for or use of electrical current which can safely be permitted in and for the
Premises, taking into account the capacity of electric wiring in the Property
and the Premises and the needs of tenants of the Property, and shall not in any
event connect a greater load than such safe capacity.
     (13) Plumbing Equipment. The toilet rooms, urinals, wash bowls, drains,
sewers and other plumbing fixtures, equipment and lines shall not be misused or
used for any purpose other

3



--------------------------------------------------------------------------------



 



than that for which they were constructed and no foreign substance of any kind
whatsoever shall be thrown therein.
     (14) Trash. All garbage, refuse, trash and other waste shall be kept in the
kind of container, placed in the areas, and prepared for collection in the
manner and at the times and places reasonably specified by Landlord, subject to
Article 29 respecting Hazardous Materials. Landlord reserves the right to
require that Tenant participate in any recycling program designated by Landlord.
     (15) Alcohol, Drugs, Food and Smoking. Landlord reserves the right to
exclude or expel from the Property any person who, in the judgment of Landlord,
is intoxicated or under the influence of liquor or drugs, or who shall in any
manner do any act in violation of any of these Rules. Tenant shall not at any
time manufacture, sell, use or give away, any spirituous, fermented,
intoxicating or alcoholic liquors on the Premises, nor permit any of the same to
occur. Tenant shall not at any time cook, sell, purchase or give away, food in
any form by or to any of Tenant’s agents or employees or any other parties on
the Premises, nor permit any of the same to occur (other than in microwave ovens
and coffee makers properly maintained in good and safe working order and repair
in lunch rooms or kitchens for employees as may be permitted or installed by
Landlord, and which do not violate any Laws or bother or annoy any other
tenant). Tenant and its employees shall not smoke tobacco on any part of the
Property (including exterior areas) except those areas, if any, that are
designated or approved as smoking areas by Landlord.
     (16) Use of Common Areas; No Soliciting. Tenant shall not use the common
areas, including areas adjacent to the Premises, for any purpose other than
ingress and egress, and any such use thereof shall be subject to the other
provisions of this Lease, including these Rules. Without limiting the generality
of the foregoing, Tenant shall not allow anything to remain in any passageway,
sidewalk, court, corridor, stairway, entrance, exit, elevator, parking or
shipping area, or other area outside the Premises. Tenant shall not use the
common areas to canvass, solicit business or information from, or distribute any
article or material to, other tenants or invitees of the Property. Tenant shall
not make any room-to-room canvass to solicit business or information or to
distribute any article or material to or from other tenants of the Property and
shall not exhibit, sell or offer to sell, use, rent or exchange any products or
services in or from the Premise unless ordinarily embraced within the Tenant’s
use of the Premises expressly permitted in the Lease.
     (17) Energy and Utility Conservation. Tenant shall not waste electricity,
water, heat or air conditioning or other utilities or services, and agrees to
cooperate fully with Landlord to assure the most effective and energy efficient
operation of the Property and shall not allow the adjustment (except by
Landlord’s authorized Property personnel) of any controls. Tenant shall not
obstruct, alter or impair the efficient operation of the Systems and Equipment,
and shall not place any item so as to interfere with air flow. Tenant shall keep
corridor doors closed and shall not open any windows, except that if the air
circulation shall not be in operation, windows which are openable may be opened
with Landlord’s consent (not to be unreasonably withheld). If reasonably
requested by Landlord (and as a condition to claiming any deficiency in the
air-conditioning or ventilation services provided by Landlord), Tenant shall
close any blinds or drapes in the Premises to prevent or minimize direct
sunlight.

4



--------------------------------------------------------------------------------



 



     (18) Landlord Access to Systems and Equipment. Tenant shall not place
partitions, furniture or other obstructions in the Premises which may prevent or
impair Landlord’s access to the Systems and Equipment for the Property or the
systems and equipment for the Premises.
     (19) Unattended Premises. Before leaving the Premises unattended, Tenant
shall close and securely lock all doors or other means of entry to the Premises
and shut off all lights and water faucets in the Premises (except heat to the
extent necessary to prevent the freezing or bursting of pipes).
     (20) Going-Out-Of-Business Sales and Auctions. Tenant shall not use, or
permit any other party to use, the Premises for any distress, fire, bankruptcy,
close-out, “lost our lease” or going-out-of-business sale or auction. Tenant
shall not display any signs advertising the foregoing anywhere in or about the
Premises. This prohibition shall also apply to Tenant’s creditors.
     (21) Labor Harmony. Tenant shall not use (and upon notice from Landlord
shall cease using) contractors, services, workmen, labor, materials or
equipment, or labor and employment practices that, in Landlord’s good faith
judgment, may cause strikes, picketing or boycotts or disturb labor harmony with
the workforce or trades engaged in performing other work, labor or services in
or about the Property.
     (22) Prohibited Activities. Tenant shall not: (i) use strobe or flashing
lights in or on the Premises, (ii) install or operate any internal combustion
engine, boiler, machinery, refrigerating, heating or air conditioning equipment
in or about the Premises, (iii) use the Premises for housing, lodging or
sleeping purposes or for the washing of clothes, (iv) place any radio or
television antennae other than inside of the Premises, (v) operate or permit to
be operated any musical or sound producing instrument or device which may be
heard outside the Premises, (vi) use any source of power other than electricity,
(vii) operate any electrical or other device from which may emanate electrical,
electromagnetic, x-ray, magnetic resonance, energy, microwave, radiation or
other waves or fields which may interfere with or impair radio, television,
microwave, or other broadcasting or reception from or in the Property or
elsewhere, or impair or interfere with computers, faxes or telecommunication
lines or equipment at the Property or elsewhere, or create a health hazard,
(viii) bring or permit any bicycle or other vehicle, or dog (except in the
company of a blind person or except where specifically permitted) or other
animal or bird in the Property, (ix) make or permit objectionable noise,
vibration or odor to emanate from the Premises, (x) do anything in or about the
Premises or Property that is illegal, immoral, obscene, pornographic, or
anything that may in Landlord’s good faith opinion create or maintain a
nuisance, cause physical damage to the Premises or Property, interfere with the
normal operation of the Systems and Equipment, impair the appearance, character
or reputation of the Premises or Property, create waste to the Premises or
Property, cause demonstrations, protests, loitering, bomb threats or other
events that may require evacuation of the Building, (xi) advertise or engage in
any activities which violate the spirit or letter of any code of ethics or
licensing requirements of any professional or business organization, (xii) throw
or permit to be thrown or dropped any article from any window or other opening
in the Property, (xiii) use the Premises for any purpose, or permit upon the
Premises or Property anything, that may be

5



--------------------------------------------------------------------------------



 



dangerous to persons or property (including firearms or other weapons (whether
or not licensed or used by security guards) or any explosive or combustible
articles or materials), (xiv) place vending or game machines in the Premises,
except vending machines for employees, (xv) adversely affect the indoor air
quality of the Premises or Property, or (xvi) do or permit anything to be done
upon the Premises or Property in any way tending to disturb, bother, annoy or
interfere with Landlord or any other tenant at the Property or the tenants of
neighboring property, or otherwise disrupt orderly, quiet use and occupancy of
the Property.
     (23) Transportation Management. Tenant shall comply with all present or
future programs intended to manage parking, transportation or traffic in and
around the Property, and in connection therewith, Tenant shall take responsible
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities. Such programs may include, without limitation:
(i) restrictions on the number of peak-hour vehicle trips generated by Tenant;
(ii) increased vehicle occupancy; (iii) implementation of an in-house
ridesharing program and an employee transportation coordinator; (iv) working
with employees and any Property or area-wide ridesharing program manager;
(v) instituting employer-sponsored incentives (financial or in-kind) to
encourage employees to rideshare; and (vi) utilizing flexible work shifts for
employees.
     (24) Parking. If the Property contains, or Landlord has the right to use
for the Property, a parking garage, structure, facility or area (“Parking
Facility”), the following Rules shall apply therein:
     (i) Except as may be expressly provided to the contrary in any other
Exhibit to this Lease: (a) Tenant and Tenant’s employees and visitors shall not
use more parking spaces than the number derived by applying, the
Building-standard parking ratio of 3.6 spaces for every 1,000 square feet of
rentable area (which equals a total of seven (7) spaces for the initial
Premises), and (b) parking for Tenant and its employees and visitors shall be in
areas designated by Landlord from time to time, on a “first come, first served,”
unassigned, unreserved basis, in common with Landlord and other tenants at the
Property, and their employees and visitors, and other Persons to whom Landlord
shall grant the right or who shall otherwise have the right to use the same. In
addition, Landlord reserves the right to: (x) adopt additional requirements or
procedures pertaining to parking, including systems with charges favoring
carpooling, and validation systems, (y) assign specific spaces, and reserve
spaces for small and other size cars, disabled persons, and other tenants,
customers of tenants or other parties, and (z) restrict or prohibit full size
vans and other large vehicles.
     (ii) Parking stickers, key cards or any other devices or forms of
identification or entry shall remain the property of Landlord. Such devices must
be displayed as requested and may not be mutilated in any manner. Devices are
not transferable and any device in the possession of an unauthorized holder will
be void. Loss or theft of such devices must be reported to Landlord or any
garage manager immediately. Any parking devices reported lost or stolen which
are found on any unauthorized car will be confiscated and the illegal holder
will be subject to prosecution. Lost or stolen devices found by Tenant or its
employees must be reported to Landlord or the office of the garage immediately.
Cars must be parked entirely within the stall lines, and only

6



--------------------------------------------------------------------------------



 



small or other qualifying cars may be parked in areas reserved for such cars;
all directional signs, arrows and speed limits must be observed; spaces reserved
for disabled persons must be used only by vehicles properly designated; washing,
waxing, cleaning or servicing of any vehicle is prohibited; every parker is
required to park and lock his own car, except to the extent that Landlord adopts
a valet parking system; in areas requiring an attendant or security personnel,
hours shall be reasonably established by Landlord or its parking operator from
time to time; parking is prohibited in areas: (a) not striped or designated for
parking, (b) aisles, (c) where “no parking” signs are posted, (d) on ramps, and
(e) loading areas and other specially designated areas. Delivery trucks and
vehicles shall use only those areas designated therefor.
     (iii) Except for the general unassigned spaces that Tenant may use under
subclause (i) above (which shall be free of separate parking charges), Landlord
reserves the right to impose such daily or monthly parking charges as Landlord
may establish from time to time. Any such monthly fees shall be paid in advance
prior to the first of each month. In case of any violation of these rules,
Landlord may also refuse to permit the violator to park, and may remove the
vehicle owned or driven by the violator from the Property without liability
whatsoever, at such violator’s risk and expense. Landlord reserves the right to
close all or a portion of the Parking Facility in order to make repairs or
perform maintenance services, or to alter, modify, re-stripe or renovate the
same, or if required by casualty, strike, condemnation, act of God, Law or
governmental requirement or guideline, termination or modification of any lease
or other agreement by which Landlord obtained parking rights, or any other
reason beyond Landlord’s reasonable control.
     (25) Responsibility for Compliance. Tenant shall be responsible for
ensuring compliance with these Rules, as they may be amended, by Tenant’s
employees and as applicable, by Tenant’s agents, invitees, contractors,
subcontractors, and suppliers. Tenant shall cooperate with any reasonable
program or requests by Landlord to monitor and enforce the Rules, including
providing vehicle numbers and taking appropriate action against such of the
foregoing parties who violate these provisions.

7



--------------------------------------------------------------------------------



 



EXHIBIT C
WORK LETTER
CMD 108B (12/00)
Minor Work
Landlord Performance
Turn-Key
     This Work Letter is an Exhibit to the foregoing document (referred to
herein for convenience as the “Lease Document”).
     I. The Work
     Landlord shall arrange for the following items of work (the “Work”) to be
performed in the Premises, provided that Tenant is not then in violation of the
Lease Document:
     1. Repaint currently painted walls (Tenant to select color from Landlord’s
Building-standard selections). Existing wall-paper shall be either removed or
the wall floated or treated to create a professional look with no wall-paper
visible through paint.
     2. Recarpet currently carpeted areas (Tenant to select from Landlord’s
Building-standard selections).
     3. Remove broken half-wall from reception area.

     4. Remove dry-erase board in the office with built-in desks.
     5. Repair or replace doors and hardware, ceiling tiles, thermostats, and
blinds, as needed.
     6. Tighten existing built-in desks, as needed.
     II. Building-Standard Materials and Other Matters
     The Work shall consist of Landlord’s current building standard materials
and finishes, unless otherwise expressly specified above. If Landlord requires
further choices or plans to be approved by Tenant respecting the above Work
(e.g. color choices or locations respecting the above items), Tenant shall:
(i) choose from such choices, if any, that Landlord makes available to Tenant as
building standard, and (ii) approve/sign/initial any such further plans as
requested by Landlord. If any such further choices or approvals are required,
Tenant shall not unreasonably withhold or delay such choices or approvals. If
Tenant’s representative fails to provide such choices or approvals within five
(5) business days after Landlord requests the same from such representative,
Landlord may make such choices and approvals for Tenant and proceed with the
Work. Landlord reserves the right to substitute comparable or better materials
and items for those specified, so long as they do not materially and adversely
affect the appearance of the Premises. Notwithstanding that any plan may show
other items, the Work to be provided by Landlord shall include only those items
specifically listed above. Without limiting the generality of the foregoing, any
personal property, trade fixtures or equipment including, but not limited to,
modular or other furniture, and cabling or other items for communications or
computer systems, whether or not shown on any plan, shall be provided by Tenant,
at Tenant’s sole cost.

1



--------------------------------------------------------------------------------



 



     III. Costs and Additional Items
     Landlord shall pay the full cost of the Work listed above, including any
permits and contractors fees. However, Tenant shall pay Landlord any additional
costs for work or items that are beyond the items of Work set forth above, if
such additional work or items involve changes requested by Tenant. Any amounts
that Tenant is required to pay under this Exhibit shall be referred to as
‘Tenant’s Cost’ herein. Tenant’s Cost shall be deemed additional “Rent” under
the Lease Document Landlord may at any time reasonably estimate Tenant’s Cost in
advance, in which case, Tenant shall deposit such estimated amount with Landlord
within five (5) business days after Landlord so requests. If such estimated
amount exceeds the actual amount of Tenant’s Cost Tenant shall receive a refund
of the difference, and if the actual amount shall exceed the estimated amount,
Tenant shall pay the difference to Landlord within five (5) business days after
Landlord so requests.

2